Exhibit 10.2

 

LOGO [g188517wellsfargo.jpg]   CONFIDENTIAL   

WELLS FARGO BANK, NATIONAL ASSOCIATION

1100 Abernathy Road, Suite 1600

Atlanta, Georgia 30328

April 29, 2016

Seventy Seven Energy Inc.

777 N.W. 63rd Street

Oklahoma City, Oklahoma 73116

Attention: Cary D. Baetz

 Chief Financial Officer

$100,000,000 Senior Secured Asset-Based DIP and $100,000,000 Exit Revolving Loan
Facility Commitment Letter

Ladies and Gentlemen:

Seventy Seven Energy Inc. (the “Company”) has advised Wells Fargo Bank, National
Association (“Wells Fargo”) that: (i) the Company and certain of its
subsidiaries, as debtors and debtors-in-possession (the “Debtors”), are
considering the filing of voluntary Chapter 11 petitions in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) seeking
relief under the provisions of chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”); (ii) such proposed Chapter 11 filings of the Debtors
(collectively, the “Chapter 11 Cases”) are anticipated to be on a “pre-packaged”
or “pre-arranged” basis such that there will be substantial agreement with
creditors on the terms of a plan of reorganization for the Debtors prior to the
commencement of the Chapter 11 Cases, and (iii) the effective date of such plan
of reorganization is anticipated to occur within nine (9) months of the filing
of the Chapter 11 Cases.

The Company has also informed Wells Fargo that in connection therewith:

(a) The indebtedness under that certain revolving loan credit agreement, dated
as of June 25, 2014 (as amended through the date hereof, the “Pre-Petition ABL
Credit Agreement”), among certain of the Debtors (as defined below), as
borrowers or guarantors thereunder, the lenders from time to time party thereto,
and Wells Fargo, as the administrative agent, will be repaid and refinanced in
full (such repayment and refinancing of the Pre-Petition Credit Facility being
referred to herein as the “DIP Refinancing”);

(b) Certain of the Debtors will enter into the DIP ABL Credit Facility (as
defined below);

(c) The proceeds of the DIP ABL Credit Facility will be used (i) to pay the
amounts owing in connection with the DIP Refinancing, (ii) to pay the fees,
premiums, expenses and other transaction costs incurred in connection with the
Chapter 11 Cases and (iii) to fund working capital and other general corporate
purposes; and



--------------------------------------------------------------------------------

(d) Either (i) the Debtors will elect to convert all loans and other obligations
outstanding under the DIP ABL Credit Facility to loans and other obligations
under the Exit ABL Credit Facility (as defined below) on the date on which an
Approved Plan of Reorganization becomes effective or (ii) such Approved Plan of
Reorganization shall provide for the indefeasible payment in full of all
obligations outstanding under the DIP ABL Credit Facility.

The Refinancing and the Credit Facilities and the other transactions described
above or related thereto are collectively referred to as the “Transactions”.
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to such terms in the Term Sheets (as defined below).

1. Commitments. Wells Fargo is pleased to provide the Company with its
commitment to (i) act as sole and exclusive administrative and collateral agent
(in such capacities, the “Agent”) for (A) a senior secured revolving loan and
letter of credit facility to certain of the Debtors under Chapter 11 of the
Bankruptcy Code (the “DIP ABL Credit Facility”) in an aggregate principal amount
of up to $100,000,000 and (B) upon the confirmation by the U.S. Bankruptcy Court
of a plan of reorganization of the Debtors acceptable to Wells Fargo (the
“Plan”), a secured revolving loan and letter of credit facility to the
reorganized Company and its subsidiaries (the “Exit ABL Credit Facility”) in an
aggregate principal amount of up to $100,000,000 and (ii) provide $50,000,000 of
each Credit Facility, in each case subject to the terms and conditions set forth
herein and in the Summary of DIP ABL Credit Facility Principal Terms and
Conditions attached to this letter as Exhibit A (together with the schedules and
exhibits thereto, the “DIP Term Sheet”) and the Summary of Exit ABL Credit
Facility Principal Terms and Conditions attached to this letter as Exhibit B
(together with the schedules and exhibits thereto, the “Exit Term Sheet” and,
together with the DIP Term Sheet, the “Term Sheets”; the Term Sheets together
with this letter and the annexes hereto, the “Commitment Letter”) and in the fee
letter of even date herewith (the “Fee Letter”). The DIP ABL Credit Facility and
the Exit ABL Credit Facility are referred to in this letter individually as a
“Credit Facility” and collectively as the “Credit Facilities”. Wells Fargo and
the Company have received from Bank of America, N.A. the Joinder Agreement,
dated April 29, 2016, to this Commitment Letter, whereby Bank of America, N.A.
has committed $50,000,000 to each Credit Facility, subject to the conditions
contained therein.

2. Titles and Roles; Syndication. The Company hereby appoints Wells Fargo, and
Wells Fargo hereby agrees, acting alone or through or with affiliates selected
by it, to act as a lead arranger and bookrunner for the structuring, arranging
and syndication of the Credit Facilities on the terms and conditions set forth
herein, including using its reasonable commercial efforts to assemble a
syndicate of financial institutions as lenders for the Credit Facilities
(collectively, the “Lenders”) to provide the remaining commitments necessary for
each Credit Facility. Wells Fargo will also act as the sole and exclusive
administrative agent and sole collateral agent for each Credit Facility. Wells
Fargo may agree, with the approval of the Company (such approval not to be
unreasonably withheld, conditioned or delayed), to appoint additional agents or
co-agents and grant additional titles, with such compensation thereto as Wells
Fargo may determine to provide (but not requiring any additional amounts from
the Company); provided that Wells Fargo shall retain the titles of sole and
exclusive administrative agent and sole collateral agent, and any such other
agent or co-agent or holder of a title shall not have any duties or
responsibilities except as Wells Fargo and the Company may expressly agree.
Wells Fargo will have “left” and highest placement in the information memoranda
and all marketing materials and other documentation used in connection with each
Credit Facility. The parties hereto agree that the syndication provisions shall
be as set forth on Annex A hereto.

3. Expenses and Indemnification. The Company agrees (a) to pay or reimburse all
reasonable



--------------------------------------------------------------------------------

and documented out-of-pocket fees, costs, and expenses (including the reasonable
and documented fees and disbursements of one primary counsel and one local
counsel in each relevant jurisdiction, the reasonable and documented consultant
costs and expenses, filing and recording fees, and the reasonable and documented
costs and expenses associated with due diligence, travel, appraisals,
valuations, audits, and syndication) (the “Expenses”) incurred by or on behalf
of Wells Fargo (whether before, on, or after the date hereof) in connection with
(i) legal and business due diligence, (ii) the preparation, negotiation,
execution, and delivery of this Commitment Letter and any and all documentation
for each Credit Facility, (iii) the syndication of each Credit Facility, and
(iv) the enforcement of any of Wells Fargo’s rights and remedies under this
Commitment Letter, in each case irrespective of whether any of the Transactions
are consummated, and (b) to indemnify, defend, and hold harmless Wells Fargo,
each of its affiliates, and each of their officers, directors, employees,
agents, advisors, attorneys, and representatives (each, an “Indemnified Person”)
as set forth on Annex B hereto.

4. Fees. The Company agrees to pay the fees set forth on Schedule 1 to each Term
Sheet and in the Fee Letter to Wells Fargo, in immediately available funds, as
and when indicated therein.

5. Conditions. The commitment of Wells Fargo to provide each Credit Facility
shall be subject to (a) the negotiation, execution and delivery of definitive
documentation customary for transactions of this type and consistent with the
terms and conditions set forth herein and in the Term Sheets (the “Loan
Documents”), in form and substance reasonably satisfactory to Wells Fargo, and
(b) the execution and delivery of the Fee Letter.

6. Confidentiality.

The Company agrees that this Commitment Letter (including the Term Sheets) is
for its confidential use only and that neither its existence, nor the terms
hereof, will be disclosed by it to any person except (a) to the Company’s
affiliates, officers, directors, employees, accountants, attorneys, and other
advisors, and then only on a “need-to-know” basis in connection with the
Transactions contemplated hereby and on a confidential basis, (b) if the Agent
consents to such disclosure, (c) to disclose fees as part of projections or pro
forma information or in a generic disclosure of aggregate sources and uses, (d)
to each of the parties and their respective agents, representatives and advisors
under that certain Restructuring Support Agreement, dated as of April 15, 2016,
which was executed in connection with the Transactions, (e) pursuant to the
order of any court or administrative agency in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal or administrative process and (f) as part of any public filing
relating to the Transactions. The provisions of this paragraph shall expire on
the date that is two (2) years after the date of this Commitment Letter.

Wells Fargo agrees that material, non-public information regarding the Company
and its subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Wells Fargo in a confidential manner, and
shall not be disclosed by Wells Fargo to persons who are not parties to this
Commitment Letter, except: (i) to its officers, directors, employees, attorneys,
advisors, accountants, auditors, and consultants to Wells Fargo on a “need to
know” basis in connection with Transactions contemplated hereby and on a
confidential basis, (ii) to subsidiaries and affiliates of Wells Fargo, provided
that any such subsidiary or affiliate shall have agreed to receive such
information hereunder subject to the terms of this paragraph, (iii) to
regulatory authorities with jurisdiction over Wells Fargo and its affiliates;
provided that prior to any disclosure under this clause (iii), the disclosing
party agrees to provide the Company with prior notice thereof to the extent that
it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to the Company pursuant to the terms of
the applicable statute, decision, or judicial or administrative order, rule, or
regulation, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or



--------------------------------------------------------------------------------

regulation, provided that prior to any disclosure under this clause (iv), the
disclosing party agrees to provide the Company with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to the Company pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to by the Company, (vi) as requested
or required by any governmental authority pursuant to any subpoena or other
legal process, provided that prior to any disclosure under this clause (vi) the
disclosing party agrees to provide the Company with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to the Company pursuant to the
terms of the subpoena or other legal process, (vii) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by Wells Fargo), (viii) in connection with any proposed
assignment or participation of Wells Fargo’s interest in the Credit Facilities,
provided that any such proposed assignee or participant shall have agreed to
receive such information subject to the terms of this paragraph, and (ix) in
connection with any litigation or other adverse proceeding involving parties to
this Commitment Letter; provided that prior to any disclosure to a party other
than the Company, the Lenders (as defined in the Term Sheets), their respective
affiliates and their respective counsel under this clause (ix) with respect to
litigation involving a party other than the Company, the Lenders, and their
respective affiliates, the disclosing party agrees to provide the Company with
prior notice thereof.

Anything to the contrary in this Commitment Letter notwithstanding, the Company
agrees that (i) Wells Fargo shall have the right to provide information
concerning the Credit Facilities to loan syndication and reporting services, and
(ii) the Projections, the Marketing Materials (as defined in Annex A hereto) and
all other information provided by or on behalf of the Company and its
subsidiaries to Wells Fargo regarding the Company and their respective
subsidiaries, and the Transactions may be disseminated by or on behalf of Wells
Fargo to prospective lenders, who have agreed to be bound by confidentiality
undertakings on substantially the terms set forth herein or as is otherwise
reasonably acceptable to Wells Fargo and the Company (including, “click-through”
agreements), all in accordance with Wells Fargo’s standard loan syndication
practices (whether transmitted electronically by means of a website, e-mail or
otherwise, or made available orally or in writing, including at potential lender
or other meetings). The Company hereby further authorizes Wells Fargo to
download copies of the Company’s logos from their respective websites and post
copies thereof on an Intralinks® or similar workspace and use the logos on any
confidential information memoranda, presentations and other marketing materials
prepared in connection with the syndication of the Credit Facility.

7. Information. Wells Fargo is relying on the accuracy of the information
furnished to it by or on behalf of the Company and its subsidiaries, without
independent verification thereof. The Company acknowledges that it is a
condition precedent to the funding of the Credit Facilities that (a) all written
information, including the Marketing Materials (as defined in Annex A), (other
than forward looking information, projections of future financial performance
and information of a general economic or general industry nature) concerning
Company and its subsidiaries (the “Information”) that has been, or is hereafter,
made available by or on behalf of the Company or their subsidiaries is, or when
delivered shall be, when considered as a whole, complete and correct in all
material respects and does not, or shall not when delivered, contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in any material respect
in light of the circumstances under which such statements have been made, and
(b) all projections that have been or are hereafter made available by or on
behalf of the Company or their subsidiaries are, or when delivered shall be,
prepared in good faith on the basis of information and assumptions that are
believed by the Company to be reasonable at the time such projections were
prepared; it being recognized by Wells Fargo that projections of future events
are predictions and not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the Company’s control,
and actual results may vary significantly from projected results.



--------------------------------------------------------------------------------

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

The Company acknowledges that Wells Fargo or one or more of its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein or otherwise.
The Company also acknowledges that Wells Fargo does not have any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to the Company, confidential information obtained by Wells Fargo
from other companies.

The Company further acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Company, on the one hand, and Wells Fargo, on
the other hand, is intended to be or has been created in respect of any of the
transactions contemplated by this Commitment Letter, irrespective of whether
Wells Fargo or one or more of its affiliates has advised or is advising the
Company on other matters, (b) Wells Fargo, on the one hand, and the Company, on
the other hand, have an arms-length business relationship that does not directly
or indirectly give rise to, nor does the Company rely on, any fiduciary duty on
the part of Wells Fargo, (c) the Company is capable of evaluating and
understanding, and each understands and accepts, the terms, risks and conditions
of the transactions contemplated by this Commitment Letter, (d) the Company has
been advised that Wells Fargo or one or more of its affiliates is engaged in a
broad range of transactions that may involve interests that differ from its
interests and that Wells Fargo does not have any obligation to disclose such
interests and transactions to it by virtue of any fiduciary, advisory or agency
relationship, and (e) the Company waives, to the fullest extent permitted by
law, any claims it may have against Wells Fargo for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that Wells Fargo shall not have any
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of the Company, including its stockholders, employees or creditors arising
out of or in connection with the transactions contemplated by this Commitment
Letter.

The Company further acknowledges that one or more of Wells Fargo’s affiliates
are full service securities firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, Wells Fargo or one or more of Wells Fargo’s
affiliates may provide investment banking and other financial services to,
and/or acquire, hold or sell, for their respective own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Company and other companies
with which the Company may have commercial or other relationships. With respect
to any debt or other securities and/or financial instruments so held by Wells
Fargo or one or more of its affiliates or any of their respective customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

9. Governing Law, Etc. This Commitment Letter (including the Term Sheets), and
any claim or dispute concerning the subject matter hereof or thereof shall be
governed by, and construed in accordance with, the laws of the State of New York
(but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the State
of New York. Each of the parties hereto consents to the exclusive jurisdiction
and venue of the federal and/or state courts located in New York, New York. This
Commitment Letter (including the Term Sheets) sets forth the entire agreement
between the parties with respect to the matters addressed herein, supersedes all
prior communications, written or oral, with respect hereto, and may not be
amended, supplemented, or modified except in a writing signed by the parties
hereto. This Commitment Letter may be executed in any number of counterparts,
each of which, when so executed, shall be deemed to be an original and all of
which, taken together, shall constitute one and the same agreement. Delivery of
an



--------------------------------------------------------------------------------

executed counterpart of a signature page to this Commitment Letter by telecopier
or other electronic transmission (including an email with a “pdf”) shall be
equally effective as delivery of a manually executed counterpart of this
Commitment Letter. This Commitment Letter shall not be assignable by the Company
without the prior written consent of Wells Fargo (any purported assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto, and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto and
the Indemnified Persons. In the event that this Commitment Letter is terminated
or expires, the Expenses and Indemnification, Fees, Confidentiality, Sharing
Information; Absence of Fiduciary Relationship; Affiliate Transactions,
Governing Law, Etc., and Waiver of Jury Trial provisions hereof shall survive
such termination or expiration. Anything contained herein to the contrary
notwithstanding, the obligations of the Company under this Commitment Letter,
other than the obligations of the Company under the paragraph captioned
“Syndication”, shall terminate at the time of the execution and delivery of the
Loan Documents (as defined in the Term Sheets).

10. Waiver of Jury Trial. To the maximum extent permitted by applicable law,
each party hereto irrevocably waives any and all rights to a trial by jury in
any action or proceeding (whether based on contract, tort, or otherwise) arising
out of or relating to this Commitment Letter or the Transactions or the actions
of Wells Fargo or any of its affiliates in the negotiation, performance, or
enforcement of this Commitment Letter.

11. Patriot Act. Wells Fargo hereby notifies the Company that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “USA Patriot Act”), Wells Fargo may be required to
obtain, verify and record information that identifies the Loan Parties (as
defined in the Term Sheet), which information includes the name, address, tax
identification number and other information regarding the Loan Parties that will
allow Wells Fargo to identify the Loan Parties in accordance with the USA
Patriot Act. This notice is given in accordance with the requirements of the USA
Patriot Act and is effective as to each Lender.

12. Acceptance and Termination. This Commitment Letter will be of no force and
effect unless a counterpart hereof is accepted and agreed to by the Company and,
as so accepted and agreed to, received by Wells Fargo by 5 p.m. (Eastern time)
on April 29, 2016, together with the Fee Letter as duly authorized, executed and
delivered by the Company. The commitment of Wells Fargo under this Commitment
Letter, if timely accepted and agreed to by the Company, (a) with respect to the
DIP Facility, will terminate on June 17, 2016, or such later date as may be
agreed upon in writing by Wells Fargo and the Company (such date, the “DIP
Expiration Date”), and (b) with respect to the Exit Facility, will terminate
sixty (60) days after the Petition Date, or such later date as may be agreed
upon in writing by Wells Fargo and the Company (such date, the “Exit Expiration
Date”), if the initial borrowings under the Credit Facility have not occurred on
or prior to such date. The Company may terminate the commitments under this
Commitment Letter at any time prior to the Expiration Date in whole but not in
part so long as Wells Fargo has received from the Company the Alternate
Transaction Fee referenced in the Fee Letter in accordance with the terms
thereof.

If the Company accepts and agrees to the foregoing, please so indicate by
executing and arranging for the Company to execute the enclosed copy of this
letter and return it to Wells Fargo.



--------------------------------------------------------------------------------

We look forward to continuing to work with you to complete this transaction.

 

Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Zachary S. Buchanan Name: Zachary S. Buchanan

Title: Authorized Signatory

 

The provisions of this Commitment Letter are agreed to and accepted on April 29,
2016: SEVENTY SEVEN ENERGY INC. By:  

/s/ Cary Baetz

Name: Cary Baetz Title: Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

ANNEX A

Syndication Provisions

Wells Fargo will be entitled to manage all aspects of any syndication of the
Credit Facility, in consultation with the Company, including decisions as to the
selection of prospective lenders to be approached and included, the timing of
all offers to prospective lenders, the amount offered, the allocation and
acceptance of prospective commitments, the amount of compensation payable to
prospective lenders, and any titles to be awarded to such prospective
lenders. The Company agrees that no Lender will receive any compensation for its
participation in the Credit Facility except as expressly agreed to and offered
by Wells Fargo.

The Company agrees to cooperate in such syndication process and use commercially
reasonable efforts to assist Wells Fargo in forming a syndicate. Such assistance
shall include, but will not be limited to:

(a) making senior management and representatives of the Company available to
participate in meetings and to provide information to prospective lenders at
such times and places as Wells Fargo may reasonably request,

(b) ensuring that Wells Fargo’s syndication efforts benefit from the existing
lending relationships of the Company,

(c) assisting in the preparation of the Marketing Materials (as defined below);
and

(d) at the expense of the Company, hosting, with Wells Fargo, one or more
meetings of prospective lenders, and, in connection with any such lender meeting
(a “Lender Meeting”), consulting with Wells Fargo with respect to the
presentations to be made at any such Lender Meeting, making available
appropriate officers and other representatives of Company, and rehearsing such
presentations prior to such Lender Meetings, as reasonably requested by Wells
Fargo.

To assist Wells Fargo in its syndication efforts, the Company agrees to use
commercially reasonable efforts to prepare and provide to Wells Fargo such
customary information with respect to the Company, and the Transactions as Wells
Fargo may reasonably request, including, without limitation, (a) financial
information and projections as Wells Fargo may reasonably request, including a
business plan for fiscal 2016 through fiscal 2020 on a monthly basis and a
written analysis of the business and prospects of Company and its subsidiaries
for such period, all in form and substance reasonably satisfactory to Wells
Fargo (the “Projections”), (b) a customary confidential information memorandum
that includes information with respect to the Company, and the Transactions as
Wells Fargo may reasonably request, including the Projections, all in form and
substance reasonably satisfactory to Wells Fargo (the “Marketing Materials”),
and (c) a version of the Marketing Materials (the “Public Information
Materials”) that does not contain Projections or other material non-public
information concerning the Company, its respective subsidiaries or its
securities for purposes of the United States federal and state securities laws
(“Material Non-Public Information”). The Company understands that in arranging
and syndicating the Credit Facilities, Wells Fargo may use and rely on the
Marketing Materials without independent verification thereof and that the
Company will promptly notify Wells Fargo of any changes in circumstances that
could be expected to call into question the continued reasonableness of any
assumption underlying the Projections. The Company further agrees to update the
Marketing Materials as necessary during the syndication process so as to cause
the foregoing representations and warranties to continue to be true and correct.



--------------------------------------------------------------------------------

Before distribution of any Marketing Materials (a) to prospective lenders that
do not wish to receive Material Non-Public Information concerning the Company,
its respective affiliates or its securities (such lenders, “Public Lenders;” all
other lenders, “Private Lenders”), the Company agrees to provide Wells Fargo
with a customary letter authorizing the dissemination of the Public Information
Materials and confirming the absence of Material Non-Public Information therein
and (b) to prospective Private Lenders, the Company agrees to provide Wells
Fargo with a customary letter authorizing the dissemination of those materials.
In addition, at the request of Wells Fargo, the Company will identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC.”
The Company agrees that Wells Fargo may distribute the following documents to
all prospective lenders, unless the Company advises Wells Fargo in writing
(including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (i) administrative materials for prospective lenders such as
lender meeting invitations and funding and closing memoranda, and (ii) other
materials intended for prospective lenders after the initial distribution of the
Marketing Materials, including drafts and final versions of the definitive
documentation for the Credit Facility. If the Company advises Wells Fargo that
any of the foregoing items should be distributed only to Private Lenders, then
Wells Fargo agrees not to distribute such materials to Public Lenders without
the Company’s prior written consent (including by email).

To ensure an orderly and effective syndication of the Exit ABL Credit Facility
the Company agrees that (a) from the date of the emergence of the Debtors from
the Chapter 11 Cases until the earlier of the completion of a Successful
Syndication (as defined below) and sixty (60) days following the closing date of
the Exit ABL Credit Facility, the Company will not, and will not permit any of
its subsidiaries to, syndicate or issue, attempt to syndicate or issue, announce
or authorize the announcement of the syndication or issuance of, or engage in
discussions concerning the syndication or issuance of, any debt facility, or
debt security of Company, or any of its respective subsidiaries, if such
issuance or syndication would reasonably be expected, in the reasonable judgment
of Wells Fargo, adversely impair the primary syndication of the Exit ABL Credit
Facility (other than the syndication of the Credit Facilities as contemplated
hereby), without the prior written consent of Wells Fargo (it being understood
that (i) borrowings under the Existing Credit Facility or the DIP ABL Credit
Facility and (ii) ordinary course leases, purchase money debt and equipment
financings shall be permitted subject to limits as to the amount of such
financings to be agreed upon by the Company and Exit Agent). For purposes
hereof, a “Successful Syndication” means that Wells Fargo has sold commitments
under the Credit Facility to other Lenders so that the commitment of Wells Fargo
in the Credit Facility is not more than $50,000,000.



--------------------------------------------------------------------------------

ANNEX B

Indemnification Provisions

To the fullest extent permitted by applicable law, the Company (the
“Indemnifying Party”) shall pay, indemnify, defend, and hold each of the
Indemnified Persons harmless (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented out-of-pocket fees and disbursements of external
counsel (provided, that, the obligations to reimburse any Indemnified Person for
legal fees and expenses shall be limited to reasonable and documented
out-of-pocket legal fees and expenses of one firm of counsel for all such
Indemnified Persons and if necessary, of one local counsel in each appropriate
jurisdiction (and, to the extent required by the subject matter, one specialist
counsel for each such specialized area of law in each appropriate jurisdiction)
and in the case of an actual or perceived conflict of interest, one counsel for
all such affected Indemnified Persons similarly situated), experts, or
consultants and all other reasonable and documented out-of-pocket costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (promptly upon demand and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution and delivery (provided that the Company shall not be liable for
costs and expenses (including attorneys’ fees) of any Lender (other than Wells
Fargo) incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Commitment
Letter, the Fee Letter or the Transactions (provided that the indemnification in
this clause (a) shall not extend to (i) disputes solely between or among the
Indemnified Persons that do not involve any acts or omissions of the Company or
any of its subsidiaries, or (ii) disputes solely between or among the
Indemnified Persons and their respective affiliates that do not involve any acts
or omissions of the Company or any of its subsidiaries; it being understood and
agreed that the indemnification in this clause (a) shall extend to Agent (but
not any other Indemnified Persons) relative to disputes between or among Agent
on the one hand, and one or more Indemnified Persons, or one or more of their
affiliates, on the other hand and (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Commitment Letter, the
Fee Letter or the Transactions, or any act, omission, event, or circumstance in
any manner related thereto. The foregoing to the contrary notwithstanding, the
Company shall have no obligation to any Indemnified Person under this paragraph
with respect to any claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, disbursements, penalties, losses,
liabilities or damages that a court of competent jurisdiction finally determines
to have resulted from the bad faith, gross negligence or willful misconduct of
such Indemnified Person or its officers, directors, employees, attorneys, or
agents.

These Indemnification Provisions shall be in addition to any liability which the
Indemnifying Party may have to the Indemnified Persons.

If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Party with reasonable promptness; provided, that, any failure
by any of the Indemnified Persons to so notify the Indemnifying Party shall not
relieve the Indemnifying Party from its obligations hereunder. Subject to the
first paragraph above, Wells Fargo, on behalf of the Indemnified Persons, shall
have the right to retain counsel of its choice to represent the Indemnified
Persons, and the Indemnifying Party shall pay the fees, expenses, and
disbursement of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Indemnifying Party
and any counsel designated by the Indemnifying Party. The Indemnifying Party
shall be liable for any settlement of any claim against any of the Indemnified
Persons made with its written consent, which consent shall not be unreasonably
withheld. Without the prior written consent of Wells Fargo, the Indemnifying
Party shall not settle or compromise any claim, permit a default or consent to
the entry of any judgment in respect thereof.



--------------------------------------------------------------------------------

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provide for indemnification in such case, then the
Indemnifying Party, on the one hand, and the Indemnified Persons, on the other
hand, shall contribute to the losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements to which the
Indemnified Persons may be subject in accordance with the relative benefits
received by the Indemnifying Party, on the one hand, and the Indemnified
Persons, on the other hand, and also the relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Persons collectively and in the
aggregate, on the other hand, in connection with the statements, acts or
omissions which resulted in such losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements and
the relevant equitable considerations shall also be considered. No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any other person who is not also found liable for such fraudulent
misrepresentation.



--------------------------------------------------------------------------------

CONFIDENTIAL

TERM SHEET

Wells Fargo Bank, National Association

SEVENTY SEVEN ENERGY INC.

$100,000,000 Senior Secured Superpriority Debtor-in-Possession Asset- Based
Revolving Credit Facility

(“DIP ABL Credit Facility”)

Summary of DIP ABL Credit Facility Principal Terms and Conditions

April 29, 2016

This Summary of DIP ABL Credit Facility Principal Terms and Conditions (the “DIP
Term Sheet”) is subject to the terms and conditions of the Commitment Letter,
dated of even date herewith, by and between Wells Fargo Bank, National
Association (“Wells Fargo”) and Seventy Seven Energy, Inc. (the “Parent”) and
certain of its operating subsidiaries, (together with the Parent, collectively,
the “Company”).

Capitalized terms used below and not otherwise defined herein, shall have the
meanings set forth in the Credit Agreement, dated as of June 25, 2014, by and
among certain subsidiaries of the Parent, as borrowers, the Parent and the other
guarantors party thereto, Wells Fargo, as administrative and collateral agent
(the “Pre-Petition ABL Agent”), and the lenders party thereto (the “Pre-Petition
ABL Lenders”) (such agreement as the same now exists, including as amended and
modified through the date hereof, the “Pre-Petition ABL Credit Agreement”). The
credit facility provided prior to the commencement of the Chapter 11 Cases (as
defined below) under the Pre-Petition ABL Credit Agreement is referred to below
as the “Pre-Petition ABL Credit Facility”.

 

Borrowers:    Each of the borrowers under the Pre-Petition ABL Credit Agreement
(individually, a “Borrower” and collectively, “Borrowers”), as a debtor-in
possession under Chapter 11 (the “Chapter 11 Cases”) of the U.S. Bankruptcy Code
(“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware ( “Bankruptcy Court”). Guarantors:   

Each of the guarantors under the Pre-Petition ABL Credit Agreement (individually
a “Guarantor” and collectively, “Guarantors”, each as a debtor-in possession
under Chapter 11 Cases.

 

The Borrowers and the Guarantors are referred to herein each individually, as a
“Loan Party” and collectively, “Loan Parties”).

Sole Lead Arranger and Bookrunner:    Wells Fargo will act as sole lead arranger
and bookrunner under the DIP ABL Credit Facility (in such capacity, “DIP
Arranger”). Administrative and Collateral Agent:    Wells Fargo will act as the
administrative agent and the collateral agent under the DIP ABL Credit Facility
(in such capacities, “DIP Agent”).



--------------------------------------------------------------------------------

Lenders:    Wells Fargo and such other institutions as to which the DIP Agent
and the Company agree that may become parties to the DIP ABL Credit Facility as
lenders (collectively, “DIP Lenders”). Swing Line Lender:    Wells Fargo (in
such capacity “Swing Line Lender”). Letter of Credit Issuer:    Wells Fargo (in
such capacity, the “Issuing Bank”). Credit Facility:   

The DIP ABL Credit Facility will consist of a post-petition senior secured
revolving loan and letter of credit facility provided to Borrowers of up to
$100,000,000 (the “Maximum Credit”).

 

The revolving loans under the DIP ABL Credit Facility (“Revolving Loans”) will
be subject to the Borrowing Base (as defined below) and other terms described
below.

 

Borrowers will appoint Seventy Seven Operating LLC (“OpCo”) to act as the agent
for Loan Parties for all purposes of dealing with DIP Agent, Issuing Bank, Swing
Line Lender, and DIP Lenders, including requesting Revolving Loans and LCs.

Letter of Credit Facility:    A portion of the DIP ABL Credit Facility will be
available for commercial letters of credit and standby letters of credit
arranged by DIP Agent and issued by the Issuing Bank (“LCs”) for the account of
the Loan Parties in an aggregate amount not to exceed $25 million of the Maximum
Credit at any time outstanding. The aggregate amount of outstanding LCs for the
account of a Loan Party will be reserved against the Borrowing Base. Each DIP
Lender under the DIP ABL Credit Facility will purchase an irrevocable and
unconditional participation in each LC. LCs outstanding under the Pre-Petition
ABL Credit Agreement on the Closing Date and issued by a DIP Lender shall be
rolled into the DIP ABL Credit Facility on the Closing Date. Swing Line
Facility:   

A portion of the DIP ABL Credit Facility will be available as swing line loans
on same day notice (“Swing Line Loans”) with a sublimit in the amount of $10
million on Swing Line Loans. The term “Revolving Loans” as used herein includes
Swing Line Loans, except as otherwise provided herein.

 

Swing Line Loans will be made available by the Swing Line Lender and each Lender
will purchase an irrevocable and unconditional participation in each Swing Line
Loan.

Borrowing Base:   

The Revolving Loans and LCs shall be provided to Borrowers subject to the lesser
of the Maximum Credit or the Borrowing Base and otherwise subject to the terms
and conditions of the DIP Loan Documents.

 

Revolving Loans provided to Borrowers and LCs provided to Loan Parties will be
subject to availability under the Borrowing Base, which will be calculated as
follows:

 

2



--------------------------------------------------------------------------------

  

(a) the amount equal to 85 % multiplied by the net amount of eligible accounts
of Borrowers (net of discounts, claims, credits, allowances and sales, excise
and similar taxes); minus

 

(b) reserves in the Permitted Discretion of DIP Agent, including, without
limitation (i) reserves established under the Pre-Petition ABL Credit Agreement
and (ii) the Special Reserve (as defined below).

 

The term “Permitted Discretion” as used in this Term Sheet with reference to DIP
Agent, shall mean a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.

 

The right of DIP Agent to establish reserves will be generally consistent with
the terms of the Pre-Petition ABL Credit Agreement. In addition, DIP Agent may
establish reserves in its Permitted Discretion as may be applicable under the
circumstances in connection with the Chapter 11 Cases, including reserves in
respect of (i) the amount of any senior liens or claims in or against the DIP
Collateral that shall be pari passu with or have priority over the liens and
claims of DIP Agent and DIP Lenders (other than with respect to the Carve-Out
(as defined below), (ii) the amount of priority or administrative expense
claims, which are superior to or rank in parity with DIP Agent’s superpriority
claim or which DIP Agent determines Loan Parties would be directed to pay before
the obligations due DIP Agent and DIP Lenders during the Chapter 11 Cases, and
(iii) the amount of the Carve-Out (the “Special Reserve”).

Eligibility:    Criteria for determining eligible accounts, and the
establishment of reserves, will be substantially consistent with the terms of
the Pre-Petition ABL Credit Agreement, subject to additions or modifications
(including with respect to the obligations owing by Chesapeake) made by DIP
Agent in its Permitted Discretion and as appropriate under the circumstances as
reasonably determined by DIP Agent in its Permitted Discretion pursuant to field
examinations and other due diligence. Optional Prepayments:    The Revolving
Loans may be prepaid in whole or in part from time to time without penalty or
premium, but including all breakage or similar costs incurred by a DIP Lender.
Mandatory Prepayments:   

Borrowers will be required to repay Revolving Loans and provide cash collateral
to the extent that Revolving Loans and LCs exceed the lesser of the Borrowing
Base then in effect or the Maximum Credit, in each case, in cash without any
prepayment premium or penalty (but including all breakage or similar costs).

 

At any time there is a Cash Dominion Period (as defined below), all amounts on
deposit in controlled accounts, including any concentration accounts (as
described in the Cash Management section below), shall be applied to the

 

3



--------------------------------------------------------------------------------

  

obligations arising under the DIP ABL Credit Facility. All proceeds of DIP
Collateral (as defined below) shall only be paid to and held in such controlled
accounts (including any concentration accounts), other than to the extent such
proceeds are permitted to be held in accounts constituting Excluded Property (as
defined in the Guaranty and Security Agreement, dated as of June 25, 2014, by
and among the Loan Parties and the Pre-Petition ABL Agent).

 

Such mandatory prepayments will not result in a permanent reduction in
commitments, unless otherwise elected by the Company.

Interest and Fees:    See Schedules 1, 2 and 3 to this Term Sheet.

Collateral and

Priority:

  

To secure all obligations of each Loan Party under the DIP ABL Credit Facility,
the Loan Parties will grant a first priority (subject to certain permitted
liens) perfected security interests in and liens upon all of each Loan Party’s
present and future assets and properties consisting of the following all (x)
Collateral (as defined in the Pre-Petition ABL Credit Agreement), (y) all
proceeds of present and future claims, rights, interests, assets and properties
recovered by or on behalf of each Loan Party or any trustee of a Loan Party
(whether in the Chapter 11 Cases or any subsequent case to which any Chapter 11
Case is converted), including without, limitation, all such property recovered
as a result of transfers or obligations avoided or actions maintained or taken
pursuant to, inter alia, Sections 542, 545, 548, 549, 550, 552 and 553 of the
Bankruptcy Code (upon entry of the Final Order as defined below), and (z) assets
and properties not subject to valid, perfected and non-avoidable liens as of the
Petition Date defined below (collectively, the “DIP Collateral”). The DIP
Collateral includes such assets of Loan Parties existing on the date of the
filing by the Loan Parties of their petitions to commence the Chapter 11 Cases
(the “Petition Date”) and such assets of the Loan Parties arising or acquired
after the Petition Date.

 

The obligations secured may include hedging and bank product obligations of the
Loan Parties where a DIP Lender or an affiliate of a DIP Lender is a
counterparty.

 

All amounts owing by the Loan Parties under the DIP ABL Credit Facility at all
times will constitute allowed super-priority administrative expense claims in
the Chapter 11 Cases having priority over all other administrative expenses of
the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, other
than the Carve-Out (the “DIP Superpriority Claim”).

 

Notwithstanding anything to the contrary contained herein, the DIP Collateral
shall not include the Excluded Property.

 

All of the security interests and liens with respect to the DIP Collateral
described herein shall be effective and perfected as of the entry of the Interim
Order (as defined below) and without the necessity of the execution of
mortgages, security agreements, pledge agreements, financing statements or other
agreements, but without limitation of the right of DIP Agent to require any such
agreements.

 

As used herein, the term “Carve Out” means the sum of (i) all fees required to
be paid to the Clerk of the Court and to the Office of the United States Trustee

 

4



--------------------------------------------------------------------------------

  

under section 1930(a) of title 28 of the United States Code plus interest at the
statutory rate (without regard to the notice set forth in (iii) below); (ii) all
reasonable fees and expenses up to $50,000 incurred by a trustee under Section
726(b) of the Bankruptcy Code (without regard to the notice set forth in
(iii) below); (iii) to the extent allowed by the Bankruptcy Court at any time,
whether by interim order, procedural order, or otherwise, all unpaid fees and
expenses (the “Allowed Professional Fees”) incurred by persons or firms retained
by the Debtors or any official committee appointed by the Bankruptcy Court (such
committee, a “Committee”), if any, whose retention is approved by the Bankruptcy
Court pursuant to Sections 327, 328, or 1103 of the Bankruptcy Code (the
“Professionals”), subject to the terms of the Interim Order, the Final Order and
any other interim or other compensation order entered by the Bankruptcy Court
that are incurred (A) at any time before delivery by the DIP Agent of a Carve
Out Trigger Notice (as defined below), whether allowed by the Bankruptcy Court
prior to or after delivery of a Carve Out Trigger Notice (the “Pre-Trigger Date
Fees”), in an amount not to exceed $500,000 to the extent allowed at any time,
whether by interim order, procedural order, or otherwise (the amount set forth
in this clause (A) being the “Pre-Carve Out Trigger Notice Cap”); and (B) after
the delivery of a Carve-Out Trigger Notice in an aggregate amount not to exceed
$3,000,000, to the extent allowed at any time, whether by interim order,
procedural order, or otherwise (the amount set forth in this clause (B) being
the “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve
Out Trigger Notice” shall mean a written notice delivered by the DIP Agent to
the Borrowers, their lead restructuring counsel, counsel to any Committee, if
any, and the U.S Trustee, which notice may be delivered following the occurrence
and during the continuation of an Event of Default under the DIP ABL Credit
Facility, stating that the Post-Carve Out Trigger Notice Cap has been invoked.
Nothing herein shall be construed to impair the ability of any party to object
to the fees, expenses, reimbursement or compensation described in clauses (i),
(ii), (iii)(A) or (iii)(B) above, on any grounds.

 

For the avoidance of doubt, DIP Agent and DIP Lenders shall not have any
responsibility or obligation whatsoever to fund, or ensure that adequate funds
are set aside or available to fund, any Carve-Out obligations.

 

Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be
available for any fees or expenses incurred by any party in connection with (a)
the investigation, initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation (i) against any of the Pre-Petition
ABL Lenders or the Pre-Petition ABL Agent (whether in such capacity or
otherwise), or (ii) challenging the amount, validity, perfection, priority or
enforceability of or asserting any defense, counterclaim or offset to, the
obligations and the liens and security interests granted under the DIP Loan
Documents or the Obligations described in Pre-Petition ABL Credit Agreement
(whether in such capacity or otherwise), including, in each case, without
limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548,
549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or
otherwise; (b) attempts to modify any of the rights granted to the DIP Lenders
or the DIP Agent; (c) attempts to prevent, hinder or otherwise delay any of the
DIP Lenders’ or the DIP Agent’s assertion, enforcement or realization upon any
DIP Collateral in accordance

 

5



--------------------------------------------------------------------------------

   with the DIP Loan Documents and the Final Order other than to seek a
determination that an Event of Default has not occurred or is not continuing;
(d) paying any amount on account of any claims arising before the commencement
of the Cases unless such payments are approved by an order of the Bankruptcy
Court; or (e) after delivery of a Carve-Out Trigger Notice, any success,
completion, back-end or similar fees. Adequate Protection:   

Until the payment and satisfaction in full and discharge of the Pre-Petition ABL
Credit Facility (which shall in no event be deemed to have occurred until the
expiration of the challenge period provided in the Final Order, provided that no
adversary proceeding or contested matter has been timely and properly asserted
with respect to the Pre-Petition ABL Credit Facility or against the Pre-Petition
ABL Agent or the Pre-Petition ABL Lenders (in their capacities as such), the
Pre-Petition ABL Lenders will be authorized to receive as adequate protection:

 

(a) current cash payment of professionals’ reasonable and documented fees and
expenses and other disbursements whether incurred before or after the Petition
Date (which shall be limited to the reasonable and documented fees, expenses and
disbursements of one legal counsel, one local counsel and one financial advisor
for the Pre-Petition ABL Agent and the Pre-Petition ABL Lenders as a group);

 

(b) replacement or, if applicable, new liens on the DIP Collateral that are
junior to the liens securing the DIP ABL Credit Facility (in the same relative
priority as the Pre-Petition ABL Credit Facility); and

 

(c) superpriority claims as provided for in section 507(b) of the Bankruptcy
Code that are junior to the DIP Superpriority Claims.

Use of Proceeds:    The proceeds of the Revolving Loans and LC’s will be used
for working capital of Borrowers and the other Loan Parties and other general
corporate purposes in accordance with the Budget (as defined below) (subject to
permitted variances), including to refinance in full on the Closing Date the
Obligations outstanding under the Pre-Petition ABL Credit Agreement. No portion
of the administrative expenses or priority claims in the Chapter 11 Case, other
than those directly attributable to the operation of the business of Borrowers
or to which DIP Agent has specifically agreed, shall be funded with the
Revolving Loans or LCs and the percentages and categories of permitted
allocations of such claims and expenses shall be in accordance with the Budget
as approved by DIP Agent. Notwithstanding the foregoing, proceeds shall not be
used by any Loan Party to affirmatively commence or support, or to pay any
professional fees incurred in connection with, any adversary proceeding, motion
or other action that seeks to challenge, contest or otherwise seek to impair or
object to the validity, extent, enforceability or priority of Pre-Petition ABL
Agent’s, Pre-Petition ABL Lenders’, DIP Agent’s and DIP Lenders’ pre-petition
and/or post-petition liens, claims and rights. Closing Date:    The date on
which all of the conditions precedent to the initial Revolving Loans and LCs
under the DIP ABL Credit Facility are satisfied or waived (the “Closing Date”).

 

6



--------------------------------------------------------------------------------

DIP Facility Maturity Date:   

The DIP ABL Credit Facility shall be for a term ending on the earliest of (the
earliest of such dates being referred to as the “Maturity Date”):

 

(a) nine (9) months from the date of the Petition Date;

 

(b) thirty (30) days after the entry of the Interim Order if the Final Order has
not been entered prior to the expiration of such thirty (30) day period (or such
longer period if consented to by DIP Agent in writing);

 

(c)(i) the occurrence of the Exit Facility Conversion Date (as defined below) or
(ii) the effective date of a plan of reorganization filed in the Chapter 11
Cases pursuant to an order entered by the Bankruptcy Court, each of which shall
be in form and substance acceptable to DIP Agent (the “Approved Plan of
Reorganization”); provided, that, if the occurrence of the Exit Facility
Conversion Date does not occur, such Approved Plan of Reorganization and the
order confirming such plan are acceptable the DIP Agent (which shall provide for
the indefeasible payment in full of all obligations owing to DIP Agent and DIP
Lenders); and

 

(d) the acceleration of the loans or termination of the commitments under the
DIP ABL Credit Facility.

 

“Exit Facility Conversion Date” means any date on which the Approved Plan of
Reorganization becomes effective, if the Loan Parties have elected to enter into
a senior secured exit asset-based revolving credit facility with DIP Agent and
DIP Lenders in connection with the Approved Plan of Reorganization (the “Exit
ABL Credit Facility”) and the Exit ABL Credit Facility shall have become
effective in accordance with its terms.

 

On the Exit Facility Conversion Date, all loans and other obligations
outstanding under the DIP ABL Credit Facility shall be converted to loans under
the Exit ABL Credit Facility, subject to terms and conditions to be agreed upon
by the Loan Parties, DIP Agent and DIP Lenders.

Documentation:    A debtor-in-possession credit agreement (the “DIP ABL Credit
Agreement”), together with all supplemental security agreements, pledge
agreements, guarantees, control agreements, intercreditor agreements, UCC
financing statements, in each case consistent with this Term Sheet, each of the
foregoing in form and substance reasonably satisfactory to DIP Agent and the
Company (collectively, the “DIP Loan Documents”), which shall be in form and
substance substantially consistent with the Pre-Petition ABL Credit Agreement
and other documentation under the Pre-Petition ABL Credit Facility, negotiated
in good faith taking into account modifications arising as a result of the
commencement of the Chapter 11 Cases, changes to the business of Parent and its
subsidiaries, reflecting the operational and strategic requirements of Parent
and its subsidiaries in light of their size and proposed business plan, as
applicable (collectively, the “Documentation Principles”).

 

7



--------------------------------------------------------------------------------

Representations and Warranties:    Substantially as provided in the Pre-Petition
ABL Credit Agreement, with such modifications and such other representations and
warranties as may be reasonably agreed by DIP Agent and the Company consistent
with the Documentation Principles, including, but not limited to, there are no
defaults under material agreements entered into after the date of the
commencement of the Chapter 11 Cases, orders of the Bankruptcy Court related to
the financing contemplated by the DIP ABL Credit Facility shall continue to be
effective, and the Loan Parties have provided customary representations and
warranties with respect to the Budget, including the reasonableness and full
disclosure of the assumptions in the Budget. Affirmative Covenants:   
Substantially as provided in the Pre-Petition ABL Credit Agreement, subject to
modifications and such other affirmative covenants as may be reasonably agreed
by DIP Agent and the Company consistent with the Documentation Principles.
Financial Covenants:    Achieve EBITDA, measured on a month-end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Amount

 

Applicable Period

$42,099,000

  For the 4 month period ending April 30, 2016

$49,221,000

  For the 5 month period ending May 31, 2016

$56,359,000

  For the 6 month period ending June 30, 2016

$63,942,000

  For the 7 month period ending July 31, 2016

$72,262,000

  For the 8 month period ending August 31, 2016

$80,121,000

  For the 9 month period ending September 30, 2016

$88,123,000

  For the 10 month period ending October 31, 2016

$96,449,000

  For the 11 month period ending November 30, 2016

$105,131,000

  For the 12 month period ending December 31, 2016 and thereafter

 

8



--------------------------------------------------------------------------------

Collateral and Financial
Reporting:   

The following collateral and financial reporting:

 

(a) monthly borrowing base certificates, so long as (i) Excess Availability is
greater than 20.0% of the Maximum Credit, (ii) Revolving Loans (net of LCs) are
outstanding at any time in the amount of less than $20,000,000, and (iii) no
event of default exists or has occurred and is continuing, otherwise weekly (and
in such event the delivery of borrowing base certificates on a weekly basis
shall continue for not less than four (4) consecutive weeks);

 

(b) field examinations as DIP Agent may from time to time require, but no more
than:

 

(i) one (1) field examinations during the term of the DIP Credit Agreement, or
(2) DIP Agent shall have the right to conduct an additional field examination in
any 12 consecutive month period if either (x) the term of the DIP Credit
Agreement is not extended, or (y) there are Revolving Loans (net of LCs)
outstanding at any time in the amount of $20,000,000 or more,

 

(ii) such other field examinations as DIP Agent may request at any time upon the
occurrence and during the continuance of an event of default at the expense of
Borrowers or at any time at the expense of DIP Agent;

 

(c) monthly financial statements and annual audited financial statements and
projections, including the operating reports prepared by the Loan Parties in
compliance with the US Trustees’ Operating Guidelines and Reporting
Requirements;

 

(d) 13- week cash flow forecast, setting forth projected sources and uses of
Borrowers’ funding and projected availability under the Borrowing Base, on a
rolling 13 week basis, updated weekly (the “Budget”), together with a variance
analysis showing actual sources, uses and availability compared to projected
sources, uses and availability for such period, which variance report shall be
delivered weekly; and

 

(e) other financial and collateral reports to be agreed.

 

“Excess Availability” means (i) the lesser of the Borrowing Base or the Maximum
Credit, minus (ii) the outstanding principal amount of Revolving Loans and
amounts available to be drawn under LCs under the DIP ABL Credit Facility.

Cash Management:    Substantially as provided in the Pre-Petition ABL Credit
Agreement, subject to changes required to comply with the requirements of
section 345 of the Bankruptcy Code, including the continued maintenance of a
concentration account, which shall be subject to control agreements that will
provide that until DIP Agent sends a notice of exclusive control or similar
notice during a Cash Dominion Period, the Loan Parties may direct disposition of
funds in such deposit accounts. During any Cash Dominion Period all amounts on
deposit in the core concentration account and/or the other controlled accounts
shall be applied on a daily basis to the repayment of obligations under the DIP
ABL Credit Facility and then to cash collateralize any outstanding LCs (in each
case,

 

9



--------------------------------------------------------------------------------

  

subject to a cash release mechanic upon the termination of such Cash Dominion
Period). All proceeds of Collateral shall be paid to and held only in such
controlled accounts (other than proceeds that are permitted by the terms of the
DIP Loan Documents to be held in accounts that are Excluded Property).

 

Cash management arrangements under the DIP ABL Credit Facility will be the
subject of a “first day” Motion filed by Borrowers and an order of the
Bankruptcy Court approving such cash management arrangements, the form of such
motion and order shall be acceptable to DIP Agent (the “Cash Management Order”),

 

“Cash Dominion Period” means any period during which (a) Excess Availability is
less than 17.5% of the Maximum Credit, (b) any Revolving Loans (other than for
Letters of Credit, interest, fees, or expenses posted in the ordinary course)
are outstanding, or (c) any Specified Event of Default (as defined below)
exists; provided, that, (i) to the extent that the Cash Dominion Period has
occurred due to clause (a) of this definition, if Excess Availability shall be
equal to or greater than 17.5% of the Maximum Credit for at least 30 consecutive
days, the Cash Dominion Period shall no longer be deemed to exist or be
continuing until such time as Excess Availability may again be less than 17.5%
of the Maximum Credit at any time, and (ii) to the extent that the Cash Dominion
Period has occurred due to clause (b) or (c) of this definition, if such Cash
Dominion Event is cured or waived or otherwise no longer exists for at least
thirty (30) consecutive days, the Cash Dominion Period shall no longer be deemed
to exist or be continuing until such time as there may be another Specified
Event of Default.

 

In no event may a Cash Dominion Period be cured as contemplated by clause (i) or
(ii) above more than two (2) times in any twelve (12) month period.

 

The term “Specified Event of Default” means any event of default arising in
connection with a failure to make any payment when due, the delivery of or the
contents of a borrowing base certificate or other borrowing base report, or any
representation or warranty contained in any borrowing base certificate being
incorrect in any material respect, or failure to comply with representations and
covenants relating to cash management, field examinations or insurance, weekly
cash flow reporting, or the failure to be in compliance with the minimum EBITDA
covenant.

Negative Covenants:    Substantially as provided in the Pre-Petition ABL Credit
Agreement, subject to modifications consistent with the Documentation Principles
(it being understood that the terms of the Payment Conditions will be subject to
the mutual agreement of Borrowers and DIP Agent). Events of Default:   

Substantially as provided in the Pre-Petition ABL Credit Agreement, subject to
the modifications and exceptions and such other events of default as may be
deemed appropriate by DIP Agent, which shall be consistent with the
Documentation Principles, including, but not limited to, the following:

 

(a) dismissal of the Chapter 11 Cases or conversion to Chapter 7;

 

10



--------------------------------------------------------------------------------

  

(b) termination of the exclusivity period for the Debtors to file a chapter 11
plan in the Chapter 11 Cases;

 

(c) appointment of a chapter 11 trustee or examiner with expanded powers;

 

(d) failure to obtain a final order entered by the Bankruptcy Court in form and
substance acceptable to the DIP Agent (the “Final Order”) within thirty (30)
days immediately following the date of entry of the Interim Order approving the
use of cash collateral and the DIP ABL Credit Facility;

 

(e) entry of an order granting any super-priority claim which is senior to or
pari passu with the DIP Lenders’ claims under the DIP ABL Credit Facility
without the prior written consent of the DIP Agent (or the filing of any motion
by the Debtors seeking such relief);

 

(f) entry of an order confirming (or the filing of any motion or pleading
requesting confirmation of) a plan of reorganization or liquidation that does
not require indefeasible repayment in full of the DIP ABL Credit Facility as of
the effective date of the plan;

 

(g) payment of or granting adequate protection with respect to prepetition debt
(other than as approved by the DIP Agent and the Bankruptcy Court or as
otherwise contemplated by the DIP Loan Documents);

 

(h) cessation of liens or super-priority claims granted with respect to the DIP
ABL Credit Facility to be valid, perfected and enforceable in all respects with
the priority described herein;

 

(i) the failure of Borrowers or Guarantors to comply with any Financing Order;
or

 

(j) any Financing Order (as defined below) is revoked, remanded, vacated,
reversed, stayed, rescinded, modified, or amended on appeal.

 

Upon the occurrence and during the continuance of an Event of Default, at the
election of DIP Agent, upon five (5) business days’ written notice, the
automatic stay of Section 362 of the Bankruptcy Code shall be terminated for the
limited purpose of permitting the DIP Agent, on behalf of DIP Lenders to do any
of the following: (w) foreclose on the DIP Collateral; (x) enforce all of their
guaranty rights; and/or (y) declare the principal of and accrued interest, fees
and expenses constituting the obligations under the DIP ABL Credit Facility to
be due and payable.

Waivers:    Substantially as provided in the Pre-Petition ABL Credit Facility
Agreement and as otherwise provided in the DIP Loan Documents and the Interim
Order or the Final Order, including, without limitation, waiving any right that
any Borrower or Guarantor may have to seek authority (i) to use cash collateral
of Pre-Petition ABL Agent, Pre-Petition ABL Lenders, DIP Agent and DIP Lenders
under Section 363 of the Bankruptcy Code (other than as permitted under the
Financing Orders), (ii) to obtain post-petition loans or other financial
accommodations, other than from DIP Agent and DIP Lenders, pursuant to

 

11



--------------------------------------------------------------------------------

   Sections 364(c) or (d) of the Bankruptcy Code without the prior written
consent of DIP Agent, (iii) to challenge, contest or otherwise seek to impair or
object to the validity, extent, enforceability or priority of DIP Agent’s
pre-petition and post-petition liens and claims, (iv) to challenge the
application of any payments or collections received by DIP Agent or DIP Lenders
to the obligations of any Loan Party as provided for herein, (v) to propose or
support a plan of reorganization that does not provide for the indefeasible
payment in full and satisfaction of all obligations arising under the DIP ABL
Credit Facility on the Effective Date of such plan if the Exit Facility
Conversion Date does not occur, (vi) to surcharge the DIP Collateral pursuant to
Section 506(c) of the Bankruptcy Code, or (vii) to seek relief under the
Bankruptcy Code, including without limitation, under Section 105, to the extent
any such relief would in any way restrict or impair the rights and remedies of
DIP Agent or any DIP Lender as provided herein, the DIP Loan Documents or the
Financing Orders. The DIP Loan Documents and the Final Order shall also provide
for releases by the Loan Parties in favor of the DIP Agent and DIP Lenders of
all claims relating to the Pre-Petition ABL Credit Facility, and an agreement to
provide DIP Agent and DIP Lenders a release upon the repayment in full of all
obligations under the DIP ABL Credit Facility Conditions Precedent to All
Borrowings:    The conditions to all Revolving Loans and LCs will consist of (a)
prior written notice of the request for the Revolving Loan or LC in accordance
with the procedures set out in the DIP Loan Documents (which such procedures
shall be substantially consistent with those set forth in the Pre-Petition ABL
Credit Facility), (b) the accuracy of representations and warranties in the DIP
Loan Documents (which shall be consistent with the Documentation Principles) in
all material respects (except where qualified by materiality, then just the
accuracy thereof), (c) the absence of any default or event of default at the
time of, and after giving effect to the making of the Revolving Loan or the
issuance (or amendment or extension) of the LC, and (d) after giving effect to
the requested Revolving Loan or LC, the outstanding Revolving Loans and LCs will
not exceed the lesser of the Maximum Credit or the Borrowing Base as then in
effect. Conditions Precedent to Initial Borrowings:   

The closing of the DIP ABL Credit Facility will be subject to the satisfaction
or written waiver, in a manner reasonably acceptable to DIP Agent of the
following conditions precedent:

 

(a) Loan Parties shall have commenced a voluntary case under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court having exclusive jurisdiction over the
Chapter 11 Case ;

 

(b) Loan Parties shall have complied in full with the notice and other
requirements of the Bankruptcy Code in a manner acceptable to DIP Agent and its
counsel, with respect to the Interim Order and DIP Agent shall have received
such evidence thereof as it shall reasonably require;

 

(c) No trustee or examiner with expanded powers pursuant to Section 1104(c) of
the Bankruptcy Code, shall have been appointed or designated with respect to any
Borrower or any Guarantor or their respective business, properties or assets and
no motion shall be pending seeking any such relief;

 

12



--------------------------------------------------------------------------------

  

(d) All of the first day orders entered by the Bankruptcy Court at the time of
the commencement of the Chapter 11 Cases shall be in form and substance
reasonably satisfactory to DIP Agent, including without limitation, the Cash
Management Order and shall be in full force and effect;

 

(e) The interim financing order as entered by the Bankruptcy Court authorizing
the secured financing under the DIP ABL Credit Facility on the terms and
conditions contemplated by this Term Sheet (the “Interim Order” and together
with Final Order, the “Financing Orders”) and, inter alia, modifying the
automatic stay, authorizing and granting the security interests and liens
described above, and granting a super-priority administrative expense claim to
DIP Agent and DIP Lenders with respect to all obligations to DIP Agent and DIP
Lenders, subject to no priority claim or administrative expenses of the Chapter
11 Cases or any other entity (other than the Carve-Out), and any future
proceeding which may develop out of any such cases, including liquidation in
bankruptcy, shall have been entered within five (5) days after the commencement
of the Chapter 11 Cases and be in full force and effect and not have been
vacated, reversed, modified amended or stayed and not be subject to a pending
appeal or motion or motion for leave to appeal or other proceeding to set aside
any such order or the challenge to the relief provided for in it, except as
consented to by DIP Agent;

 

(f) Borrowers shall have delivered to DIP Agent, on terms and conditions
satisfactory to DIP Agent, either the Approved Plan of Reorganization or an
executed restructuring support agreement, which provides for, among other
things, either (i) the conversion of the DIP ABL Credit Facility to the Exit ABL
Credit Facility on terms and conditions acceptable to DIP Agent and DIP Lenders
or (ii) the indefeasible payment in full of all of the obligations owing to DIP
Agent and DIP Lenders;

 

(g) Receipt by DIP Agent, each in form and substance satisfactory to DIP Agent,
of (i) the initial Budget, (ii) any updates or modifications to the projected
financial statements of Borrowers and Guarantors previously received by DIP
Agent, in each case in form and substance satisfactory to DIP Agent, and (iii)
copies of satisfactory interim unaudited financial statements for each month
ended since the last audited financial statements for which financial statements
are available;

 

(h) Execution and delivery of the DIP ABL Credit Agreement and all DIP Loan
Documents by the parties thereto and including: (i) customary evidence of
authority from each Loan Party, (ii) customary officer’s certificates from each
Loan Party, (iii) good standing certificates (to the extent applicable) in the
respective jurisdictions of organization of each Loan Party, (iv) lien searches
with respect to each Loan Party, (v) UCC financing statements for each Loan
Party, (vi) evidence of insurance coverage and lender’s loss payable
endorsements as to casualty insurance, and (vii) security and pledge agreements
consistent with the Term Sheet;

 

13



--------------------------------------------------------------------------------

  

(i) Execution and delivery of all consents, waivers, acknowledgments and other
agreements from third persons that DIP Agent may reasonably deem necessary or
desirable, in connection with the grant to DIP Agent, for the benefit of itself
and the other secured DIP Lenders, of security interests and liens in the DIP
Collateral, in each case consistent with this DIP Term Sheet, together with
evidence of insurance coverage and a lender’s loss payee endorsement in favor of
DIP Agent as to casualty and business interruption insurance;

 

(j) No material adverse change in the business, operations, financial condition
or assets of the Company and its subsidiaries, taken as a whole, shall have
occurred since March 31, 2016 (other than as a direct result of the filing for
Chapter 11);

 

(k) The absence of any (i) change, event, development, circumstance or
information that calls into question in any material respect the Projections
supplied to Wells Fargo prior to the date hereto or any of the material
assumptions on which the Projections were prepared and (ii) adverse information
or other matter adversely affecting the Loan Parties or that is materially
inconsistent with any information or other matter disclosed to DIP Agent prior
to the date hereof;

 

(l) No defaults or events of default on the closing date under any of the Loan
Documents or on any other debt or any material contract of Loan Parties shall
exist; and

 

(m) All costs, fees and expenses contemplated hereby due and payable on the
Closing Date to DIP Agent, DIP Arranger and DIP Lenders in respect of the
transactions shall have been.

Assignments and Participations:    Each DIP Lender will be permitted to make
assignments of its interest in the DIP ABL Credit Facility in a minimum amount
equal to $10,000,000 to other financial institutions approved by DIP Agent,
Issuing Banks, and the Company, which approval of the Company shall not be
unreasonably withheld, conditioned or delayed; provided, that, (a) the approval
of the Company shall not be required at any time that a default exists or has
occurred and is continuing, and (b) the approval of the Company shall not be
required in connection with assignments to other DIP Lenders, to any affiliate
of a DIP Lender, to any Approved Fund, or for any participation. No assignment
or participation may be made to natural persons, any Loan Party or any of their
affiliates or subsidiaries, or any holder of any subordinated debt of a Loan
Party. Cost and Yield Protections:    Substantially as provided in the
Pre-Petition ABL Credit Agreement with modifications to be mutually agreed upon
between the Company and DIP Agent. Governing Law:    New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the State of New York
(other than certain security documents that will be governed by local law as
applicable or as the parties may otherwise agree).

 

14



--------------------------------------------------------------------------------

Expenses, Waivers and Indemnity:    Substantially as provided in the
Pre-Petition ABL Credit Agreement except as modified by the Commitment Letter
and this Term Sheet.

This Summary of Principal Terms and Conditions is intended as a summary only and
does not reference all of the terms, conditions, representations, warranties,
covenants and other provisions which will be contained in the definitive
documentation for the DIP ABL Credit Facility and the transactions contemplated
hereby. It is not meant to be, nor shall it be construed as an attempt to
describe all of, or the specific phrasing for, the provisions of the
documentation. Rather, it is intended only to outline certain principal terms to
be included in the DIP Loan Documents. Such covenants, representations,
warranties and other provisions to the extent not addressed will be reasonably
acceptable to the Company and Wells Fargo. All references to Wells Fargo in this
Term Sheet include its successors and assigns and Well Fargo may designate one
of its affiliates or branches to act in its place in any of the roles for which
Wells Fargo is specified in the Term Sheet.

 

15



--------------------------------------------------------------------------------

SCHEDULE 1

TO

TERM SHEET

Interest and Certain Fees

 

Interest Rate Options:   

Borrowers may elect that Revolving Loans bear (other than Swing Line Loans)
interest at a rate per annum equal to (a) the Base Rate plus the Revolving Loan
Applicable Margin or (b) LIBOR plus the Revolving Loan Applicable Margin. Swing
Line Loans will bear interest at a rate per annum equal to the Base Rate plus
the Revolving Loan Applicable Margin.

 

As used herein:

 

“Revolving Loan Applicable Margin” means a percentage determined in accordance
with the pricing grid attached hereto as Schedule 2 to Exhibit A.

 

“Base Rate” shall have the meaning set forth in the Pre-Petition ABL Credit
Agreement.

 

“LIBOR Rate” shall have the meaning set forth in the Pre-Petition ABL Credit
Agreement. The LIBOR Rate shall be available for interest periods of one, two,
or three months.

 

Interest rate reference terms will be subject to customary provisions, including
applicable reserve requirements, limits on the number of outstanding Revolving
Loans for which interest is based on LIBOR and minimum amounts of Revolving
Loans for which interest is based on LIBOR.

Unused Line Fee:    Borrowers shall pay to DIP Agent, for the account of DIP
Lenders, an unused line fee calculated at .75% per annum until the last day of
the first full month after closing and adjusted thereafter every month to an
amount equal to .75% per annum multiplied by the difference between the Maximum
Credit and the average outstanding Revolving Loans and LCs during the
immediately preceding month, payable monthly in arrears. Swing Line Loans will
not be considered in the calculation of the Unused Line Fee. Letter of Credit
Fees:    Borrowers shall pay to DIP Agent, for the account of DIP Lenders, on
the daily undrawn balance of LCs, a letter of credit fee which shall accrue at a
per annum rate equal to the Letter of Credit Usage Applicable Margin (as such
term is defined in Schedule 2) times the daily undrawn amount of all outstanding
LCs, payable monthly in arrears. In addition, Borrowers shall pay issuance,
arranging and other fees of the Issuing Bank substantially as provided in the
Pre-Petition ABL Credit Agreement. Default Rate:    Substantially as provided in
the Pre-Petition ABL Credit Agreement.



--------------------------------------------------------------------------------

Appraisal and Field Examination Expenses:    Borrowers shall be required to pay
(a) a fee of $1,000 per day, per examiner, plus out-of-pocket expenses for each
field examination of the Loan Parties performed by personnel, employed by DIP
Agent, (b) if implemented, a fee of $1,000 per day, per person plus
out-of-pocket expenses for the establishment of electronic collateral reporting,
and (c) the actual fees or charges paid or incurred by DIP Agent (but in no
event less than a charge of $1,000 per day, per person) plus out-of-pocket
expenses, if it elects to employ the services of one or more third persons to
perform field examinations or to appraise the Collateral or any portion thereof,
subject to the limitations set forth in the Term Sheet. Rate and Fee Basis;
Payment Dates:    All per annum rates and fees will be computed on basis of
actual days elapsed over a 360 day year (or 365 or 366 days, as the case may be,
in the case of Revolving Loans for which the Base Rate is used). In the case of
Revolving Loans for which LIBOR is used, interest is payable on the last day of
each relevant interest period or in the case of an interest period longer than 3
months, then within 3 months, in arrears, and in the case of Revolving Loans for
which the Base Rate is used, interest is payable monthly in arrears.



--------------------------------------------------------------------------------

SCHEDULE 2

TO

TERM SHEET

Revolving Loan Applicable Margin

 

Tier    Monthly Average Excess Availability    Applicable LIBOR
Margin   

Applicable

Base Rate Margin

1   

Equal to or greater than 60% of the Maximum Credit

   2.50%    1.50% 2   

Greater than or equal to 30% of the Maximum Credit but less than 60% of the
Maximum Credit

   2.75%    1.75% 3   

Less than 30% of the Maximum Credit

   3.00%    2.00%

The Revolving Loan Applicable Margin for the interest rates shall be the
applicable percentage calculated based on the percentage set forth in Tier 1of
the chart above until the last day of the first full month after the Closing
Date. The interest rates will be adjusted every month thereafter based on the
chart above.

The Revolving Loan Applicable Margin shall be calculated and established once
every month, effective as of the first day of such month and shall remain in
effect until adjusted thereafter as of the last day of the month at the end of
such month.

The term “Applicable Margin” as used in the Term Sheet means, at any time
(subject to the paragraph above), (a) as to Revolving Loans for which interest
is calculated based on the Base Rate, the Applicable Base Rate Margin as set
forth above, and (b) as to Revolving Loans for which interest is calculated
based on LIBOR, the Applicable LIBOR Margin as set forth above.

The term “Monthly Average Excess Availability” shall mean, at any time, the
daily average of the aggregate amount of the Excess Availability for the
immediately preceding month, commencing on the first day of such month.



--------------------------------------------------------------------------------

Letter of Credit Usage Applicable Margin

 

Tier    Monthly Average Excess Availability   

Applicable LIBOR

Margin

1    Equal to or greater than 60% of the Maximum Credit    2.50% 2    Greater
than or equal to 30% of the Maximum Credit but less than 60% of the Maximum
Credit    2.75% 3    Less than 30% of the Maximum Credit    3.00%

The Letter of Credit Usage Applicable Margin for the interest rates shall be the
applicable percentage calculated based on the percentage set forth in Tier 1of
the chart above until the last day of the first full month after the Closing
Date. The interest rates will be adjusted every month thereafter based on the
chart above.

The Letter of Credit Usage Applicable Margin shall be calculated and established
once every month, effective as of the first day of such month and shall remain
in effect until adjusted thereafter as of the last day of the month at the end
of such month.

The term “Applicable Margin” as used in the Term Sheet means, at any time
(subject to the paragraph above), as to Letter of Credit Usage for which
interest is calculated based on the Applicable LIBOR Margin as set forth above.



--------------------------------------------------------------------------------

SCHEDULE 3

TO

TERM SHEET

Additional Fees

 

DIP Facility Fee:    Borrowers shall pay to DIP Agent a DIP Facility Fee in an
amount of $350,000, for its own account and for the account of other DIP Lenders
in accordance with the agreements among them (as applicable), which facility fee
is fully earned on the date hereof and will be due and payable in full in cash
upon the Closing Date.



--------------------------------------------------------------------------------

CONFIDENTIAL

TERM SHEET

Wells Fargo Bank, National Association

SEVENTY SEVEN ENERGY INC.

$100,000,000 Senior Secured Exit Asset- Based Revolving Credit Facility

(“Exit ABL Credit Facility”)

Summary of Principal Terms and Conditions

April 29, 2016

This Summary of Exit ABL Credit Facility Principal Terms and Conditions (the
“Exit Term Sheet”) is subject to the terms and conditions of the Commitment
Letter, dated of even date herewith, (the “Commitment Letter”) by and between
Wells Fargo Bank, National Association (“Wells Fargo”) and Seventy Seven Energy,
Inc. (the “Parent”) and certain of its operating subsidiaries, (together with
the Parent, collectively, the “Company”).

Capitalized terms used below and not otherwise defined herein, shall have the
meanings set forth in the Pre-Petition ABL Credit Agreement (as defined in the
Commitment Letter), the Commitment Letter to which this Exit ABL Credit Facility
Term Sheet is attached and the DIP ABL Credit Facility Term Sheet.

 

Borrowers:    Each of the borrowers under the DIP ABL Credit Agreement
(individually, a “Borrower” and collectively, “Borrowers”), each as a
reorganized company under the Plan (as defined below). Guarantors:   

Each of the guarantors under the DIP ABL Credit Agreement (individually a
“Guarantor” and collectively, “Guarantors”), each as a reorganized company under
the Plan.

 

The Borrowers and the Guarantors are referred to herein each individually, as a
“Loan Party” and collectively, “Loan Parties”).

Sole Lead Arranger and Bookrunner:    Wells Fargo Bank will act as sole lead
arranger and bookrunner under the Exit ABL Credit Facility (in such capacity,
“Exit Arranger”). Administrative and Collateral Agent:    Wells Fargo will act
as the administrative agent and the collateral agent under the Exit ABL Credit
Facility (in such capacities, “Exit Agent”). Lenders:    Wells Fargo and such
other institutions as to which the Exit Agent and the Company agree that may
become parties to the Exit ABL Credit Facility as lenders (collectively, “Exit
Lenders”). Swing Line Lender:    Wells Fargo (in such capacity “Swing Line
Lender”).



--------------------------------------------------------------------------------

Letter of Credit Issuer:

   Wells Fargo (in such capacity, the “Issuing Bank”).

Credit Facility:

  

The Exit ABL Credit Facility will consist of a senior secured revolving loan and
letter of credit facility provided to Borrowers of up to $100,000,000 (the
“Maximum Credit”).

 

The revolving loans under the Exit ABL Credit Facility (“Revolving Loans”) will
be subject to the Borrowing Base (as defined below) and other terms described
below.

 

Borrowers will appoint Seventy Seven Operating LLC to act as the agent for Loan
Parties for all purposes of dealing with Exit Agent, Issuing Bank, Swing Line
Lender, and Exit Lenders, including requesting Revolving Loans and LCs.

Letter of Credit Facility:

   A portion of the Exit ABL Credit Facility will be available for commercial
letters of credit and standby letters of credit arranged by Exit Agent and
issued by the Issuing Bank (“LCs”) for the account of the Loan Parties in an
aggregate amount not to exceed $25 million of the Maximum Credit at any time
outstanding. The aggregate amount of outstanding LCs for the account of a Loan
Party will be reserved against the Borrowing Base. Each Exit Lender under the
Exit ABL Credit Facility will purchase an irrevocable and unconditional
participation in each LC. LCs outstanding under the DIP Credit Agreement on the
Closing Date and issued by a DIP Lender shall be rolled into the Exit ABL Credit
Facility on the Closing Date.

Swing Line Facility:

  

A portion of the Exit ABL Credit Facility will be available as swing line loans
on same day notice (“Swing Line Loans”) with a sublimit in the amount of $10
million on Swing Line Loans. The term “Revolving Loans” as used herein includes
Swing Line Loans, except as otherwise provided herein.

 

Swing Line Loans will be made available by the Swing Line Lender and each Lender
will purchase an irrevocable and unconditional participation in each Swing Line
Loan.

Facility Increase:    For the Exit ABL Credit Facility, the Company will have
the option to increase the Maximum Credit (a “Facility Increase”) so that after
giving effect to any such increase the Maximum Credit will not exceed
$150,000,000, subject to the following: (i) as of the date of any such increase
and after giving effect thereto, no default or event of default shall exist or
have occurred and be continuing, (ii) each such Facility Increase shall be in a
minimum amount equal to $5,000,000, (iii) there shall be no more than 3 of such
increases during the term of the Exit ABL Credit Facility, (iv) no Exit Lender
shall be required to provide additional commitments for such Facility Increase,
(v) such Facility Increase shall be subject to obtaining such additional
commitments of existing Exit Lenders or new Exit Lenders as may be required,
(vi) the terms of such Facility Increase shall be the same as for all other
Revolving Loans and (viii) certain procedures to be agreed to by the parties and
set forth in the Loan Documents (including the payment of applicable fees in
respect of such increase, any other conditions to such increase, and the
offering of such additional commitments to existing Lenders before seeking
additional Lenders). In the event that Borrowers

 

2



--------------------------------------------------------------------------------

   exercise such option, each of the references to Excess Availability in this
Term Sheet will be adjusted so that the ratio of the Excess Availability to the
Maximum Credit as so increased remains the same as prior to such increase.
Borrowing Base:   

The Revolving Loans and LCs shall be provided to Borrowers subject to the lesser
of the Maximum Credit or the Borrowing Base and otherwise subject to the terms
and conditions of the Exit Loan Documents.

 

Revolving Loans provided to Borrowers and LCs provided to Loan Parties will be
subject to availability under the Borrowing Base, which will be calculated as
follows:

 

(a) the amount equal to 85 % multiplied by the net amount of eligible accounts
of Borrowers (net of discounts, claims, credits, allowances and sales, excise
and similar taxes); plus

 

(b) 100% of Qualified Cash (as defined below) of Borrowers; minus

 

(c) reserves in the Permitted Discretion of Exit Agent, including, without
limitation reserves established under the DIP ABL Credit Agreement (other than
bankruptcy related reserves therein which are no longer applicable for an exit
facility).

 

The term “Permitted Discretion” as used in this Term Sheet with reference to
Exit Agent, shall mean a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.

 

The calculation of the Borrowing Base and the right of Exit Agent to establish
reserves will be generally consistent with the terms of the DIP ABL Credit
Agreement. In addition, Exit Agent may establish reserves in its Permitted
Discretion as may be applicable under the circumstances in connection with the
confirmation by the U.S. Bankruptcy Court of the Plan (as defined below),
including reserves in respect of administrative expenses, priority tax claims,
and reclamation claims arising in the Chapter 11 Cases which are to be paid at
closing, any other claims that remain outstanding after closing and any
distributions that are not made pursuant to the Plan at closing.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and cash equivalents of the Borrowers which (a) is in
segregated deposit accounts or securities accounts maintained with Wells Fargo
or one of its affiliates in the United States and which such deposit accounts or
securities accounts are the subject of a control agreement in form and substance
reasonably satisfactory to Exit Agent (it being understood that any such control
agreement shall prohibit such person from making withdrawals of, or otherwise
giving deposit instructions with respect to, such cash or cash equivalents
without the prior written consent of Exit Agent), (b) is available for use by a
Borrower without condition or restriction (other than in favor of Exit Agent),
(c) is subject to the valid, first priority, and perfected lien and security
interest of Exit Agent, and (d) is free and clear of any other lien, security
interest, claim or other encumbrance or restriction (except liens in favor of
Exit Agent).

 

3



--------------------------------------------------------------------------------

Eligibility:    Criteria for determining eligible accounts, and the
establishment of reserves, will be substantially consistent with the terms of
the DIP ABL Credit Agreement, subject to additions or modifications (including
with respect to the obligations owing by Chesapeake) made by Exit Agent in its
Permitted Discretion and as appropriate under the circumstances as reasonably
determined by Exit Agent in its Permitted Discretion pursuant to field
examinations and other due diligence; provided, that, the concentration limit
for accounts receivables owing to the Company by any account debtor shall be not
more than 15% of the eligible receivables, except with respect to Chesapeake
Energy Corporation or any of its affiliates, in which case the concentration
limit (which is as of the date hereof not more than 40% of the eligible
receivables), which percentage can be increased and again decreased (to a
percentage not less than 30%) in Exit Agent’s Permitted Discretion.
Notwithstanding the foregoing, all concentration limits shall be subject to
modification by Exit Agent in its Permitted Discretion from time to time.
Optional Prepayments:    The Revolving Loans may be prepaid in whole or in part
from time to time without penalty or premium, but including all breakage or
similar costs incurred by any Exit Lender. Mandatory Prepayments:   

Borrowers will be required to repay Revolving Loans and provide cash collateral
to the extent that Revolving Loans and LCs exceed the lesser of the Borrowing
Base then in effect or the Maximum Credit, in each case, in cash without any
prepayment premium or penalty (but including all breakage or similar costs).

 

At any time there is a Cash Dominion Period (as defined below), all amounts on
deposit in controlled accounts, including any concentration accounts (as
described in the Cash Management section below), shall be applied to the
obligations arising under the Exit ABL Credit Facility (other than amounts from
proceeds of Term Loan Priority Collateral for so long as the Term Loan Facility
is in full force and effect). All proceeds of Exit Collateral (as defined below)
shall only be paid to and held in such controlled accounts (including any
concentration accounts), other than to the extent such proceeds are permitted to
be held in accounts constituting Excluded Property (as defined in the Guaranty
and Security Agreement, dated as of June 25, 2014, by and among Agent, the
Company and the other parties thereto).

 

Such mandatory prepayments will not result in a permanent reduction in
commitments, unless otherwise elected by the Company.

Interest and Fees:    See Schedules 1, 2 and 3 to this Term Sheet.

Collateral and

Priority:

  

To secure all obligations of each Loan Party under the Exit ABL Credit Facility,
the Loan Parties will grant:

 

(a) a first priority (subject to certain permitted liens) perfected security
interests in and liens upon all of each Loan Party’s present and future assets
and properties consisting of all Collateral (as defined in the DIP ABL Credit
Agreement, collectively, the “ABL Priority Collateral”), and

 

4



--------------------------------------------------------------------------------

  

(b) second priority (subject to certain specified permitted liens), perfected
security interests in and liens upon all of each Loan Party’s present and future
assets and properties other than ABL Priority Collateral (collectively, the
“Term Loan Priority Collateral” and, together with the ABL Priority Collateral,
the “Exit Collateral”).

 

Extraordinary receipts constituting proceeds of judgments relating to any of the
property referred to in clause (a) above, insurance proceeds and condemnation
awards in respect of any such property, indemnity payments in respect of any
such property and purchase price adjustments in connection with any such
property shall constitute ABL Priority Collateral.

 

Intercreditor arrangements between Exit Agent and the Term Loan Agent under the
Term Loan Facility will be set forth in an intercreditor agreement (the
“Intercreditor Agreement”), which will be in form and substance satisfactory to
Exit Agent.

 

The “Term Loan Facility” means the existing term loan and incremental term loan
facilities with Wilmington Trust, N.A. (successor to Bank of America), as agent
with respect thereto (the “Term Loan Agent”).

 

The Collateral includes such assets of Loan Parties existing on the date of the
filing by the Loan Parties of their petitions to commence the Chapter 11 Cases
(the “Petition Date”) and such assets of the Loan Parties arising or acquired
after the Petition Date.

 

The obligations secured may include hedging and bank product obligations of the
Loan Parties where an Exit Lender or an affiliate of an Exit Lender is a
counterparty.

 

Notwithstanding anything to the contrary contained herein, the Collateral shall
not include the Excluded Property (real property shall be included within the
definition of Excluded Property).

Use of Proceeds:    The proceeds of the Exit ABL Credit Facility will be used
(i) to repay the outstanding allowed administrative expenses and allowed claims
all in accordance with the Plan (including all obligations under the DIP ABL
Credit Facility), (ii) to fund the costs, expenses and fees in connection with
the Exit ABL Credit Facility in accordance with the Plan and (iii) to fund
working capital of the Loan Parties and other general corporate purposes.
Closing Date:    The date on which all of the conditions precedent to the
initial Revolving Loans and LCs under the Exit ABL Credit Facility are satisfied
or waived (the “Closing Date”). Term:    The Exit Facility shall be for a term
ending on the earlier of (a) June 25, 2019 and (b) six months prior to the
maturity of the Company’s existing term loan facility with Wilmington Trust,
N.A. (successor to Bank of America).

 

5



--------------------------------------------------------------------------------

Documentation:    A credit agreement (the “Exit Credit Agreement”), together
with all supplemental security agreements, pledge agreements, guarantees,
control agreements, intercreditor agreements, UCC financing statements, in each
case consistent with this Exit Term Sheet, each of the foregoing in form and
substance reasonably satisfactory to Exit Agent and the Company (collectively,
the “Exit Loan Documents”), which shall be in form and substance substantially
consistent with the DIP ABL Credit Agreement and other DIP Loan Documents (other
than the bankruptcy related provisions that are no longer applicable for an exit
facility), negotiated in good faith taking into account modifications arising as
a result of the confirmation by the U.S. Bankruptcy Court of the Plan,
reflecting the operational and strategic requirements of Parent and its
subsidiaries in light of their size and proposed business plan, as applicable
(collectively, the “Documentation Principles”). The Exit Loan Documents may be
an amendment and restatement of the DIP Loan Documents or structured in such
other manner as the parties may agree. Representations and Warranties:   
Substantially as provided in the DIP ABL Credit Agreement, with such
modifications consistent with the Documentation Principles and such other
representations and warranties as may be agreed to by Exit Agent and the Company
consistent with the Documentation Principles, including, but not limited to,
additional representations and warranties with respect to the Plan, its
consummation and related bankruptcy matters. Affirmative Covenants:   
Substantially as provided in the DIP ABL Credit Agreement, subject to
modifications consistent with the Documentation Principles and such other
affirmative covenants as may be agreed to by Exit Agent and the Company
consistent with the Documentation Principles. Financial Covenants:   

Minimum fixed charge coverage ratio of 1.0 to 1.0 to be tested monthly, based on
the 12 immediately preceding months for which Exit Agent has received financial
statements at any time that there is a Compliance Period.

 

“Compliance Period” means at any time Excess Availability is less than 12.5% of
the Maximum Credit and shall continue for the period until Excess Availability
has been greater than such amount for a period of at least 30 consecutive days.

Collateral and Financial
Reporting:   

The following collateral and financial reporting:

 

(a) monthly borrowing base certificates, so long as Excess Availability is
greater than 17.5% of the Maximum Credit, and no event of default exists or has
occurred and is continuing, otherwise weekly (and in such event the delivery of
borrowing base certificates on a weekly basis shall continue for not less than
four (4) consecutive weeks);

 

(b) field examinations as Exit Agent may from time to time require, but no more
than:

 

6



--------------------------------------------------------------------------------

  

(i) 1 field examination at the expense of Borrowers in any 12 consecutive month
period, or in the event that Excess Availability is less than 15.0% of the
Maximum Credit during such period, no more than 2 field examinations at the
expense of Borrowers during such 12 consecutive month period,

 

(ii) such other field examinations as Exit Agent may request at any time upon
the occurrence and during the continuance of an event of default at the expense
of Borrowers or at any time at the expense of Exit Agent;

 

(c) monthly financial statements and annual audited financial statements and
projections;

 

(d) during a Compliance Period, 13- week cash flow forecast, setting forth
projected sources and uses of Borrowers’ funding and projected availability
under the Borrowing Base, on a rolling 13 week basis, updated weekly, together
with a variance analysis showing actual sources, uses and availability compared
to projected sources, uses and availability for such period, which variance
report shall be delivered weekly; and

 

(e) other financial and collateral reports to be agreed.

 

“Excess Availability” means (i) the lesser of the Borrowing Base or the Maximum
Credit, minus (ii) the outstanding principal amount of Revolving Loans and
amounts available to be drawn under LCs under the Loan Documents.

Cash Management:   

Substantially as provided in the DIP ABL Credit Agreement (excluding any
provisions necessary to comply with the requirements of Section 345 of the
Bankruptcy Code), including the continued maintenance of a concentration
account, which shall be subject to control agreements that will provide that
until Exit Agent sends a notice of exclusive control or similar notice during a
Cash Dominion Period, the Loan Parties may direct disposition of funds in such
deposit accounts. During any Cash Dominion Period all amounts on deposit in the
core concentration account and/or the other controlled accounts shall be applied
on a daily basis to the repayment of obligations under the Exit ABL Credit
Facility and then to cash collateralize any outstanding LCs (in each case,
subject to a cash release mechanic upon the termination of such Cash Dominion
Period). All proceeds of Collateral shall be paid to and held only in such
controlled accounts (other than proceeds that are permitted by the terms of the
Exit Loan Documents to be held in accounts that are Excluded Property).

 

“Cash Dominion Period” means any period during which (a) Excess Availability is
less than 15.0% of the Maximum Credit, or (b) any Specified Event of Default (as
defined below) exists; provided, that, (i) to the extent that the Cash Dominion
Period has occurred due to clause (a) of this definition, if Excess Availability
shall be equal to or greater than 15.0% of the Maximum Credit for at least 30
consecutive days, the Cash Dominion Period shall no longer be deemed to exist or
be continuing until such time as Excess Availability may again be less than
15.0% of the Maximum Credit at any time, and (ii) to the extent that the Cash
Dominion Period has occurred due to clause

 

7



--------------------------------------------------------------------------------

  

(b) of this definition, if such Cash Dominion Event is cured or waived or
otherwise no longer exists for at least thirty (30) consecutive days, the Cash
Dominion Period shall no longer be deemed to exist or be continuing until such
time as there may be another Specified Event of Default.

 

In no event may a Cash Dominion Period be cured as contemplated by clause (i) or
(ii) above more than two (2) times in any twelve (12) month period.

 

The term “Specified Event of Default” means any event of default arising in
connection with a failure to make any payment when due, any insolvency
proceeding (whether voluntary or involuntary), the delivery of or the contents
of a borrowing base certificate or other borrowing base report, or any
representation or warranty contained in any borrowing base certificate being
incorrect in any material respect or failure to comply with representations and
covenants relating to cash management or insurance or the failure to be in
compliance with the fixed charge coverage ratio when the same is applicable.

Negative Covenants:   

Substantially as provided in the DIP ABL Credit Agreement, subject to
modifications consistent with the Documentation Principles.

 

“Payment Conditions” means, with respect to any applicable payment or
transaction, each of the following conditions:

 

(i) as of the date of any such payment or transaction, and after giving effect
thereto, no default or event of default shall exist or have occurred and be
continuing, and

 

(ii) either:

 

(A)   (1) the Excess Availability during the immediately preceding 30
consecutive day period on a pro forma basis shall have been not less than 17.5%
of the Maximum Credit, and after giving effect to the payment or transaction, on
a pro forma basis using the most recent calculation of the Borrowing Base
immediately prior to any such payment, the Excess Availability shall be not less
than 17.5% of the Maximum Credit, provided, that, in the case of any
acquisition, each reference to 17.5% in this paragraph shall be 20.0%, and

  

 

(2) Exit Agent shall have received reasonably satisfactory projections for the
30 day period after the date of such payment showing, on a pro forma basis after
giving effect to the payment or transaction, minimum Excess Availability at all
times during such period of not less than 17.5% of the Maximum Credit, provided,
that, in the case of any acquisition, the reference to 17.5% in this paragraph
shall be 20.0% or

 

(B)   (1) as of the date of any such payment or transaction, and after giving
effect thereto, on a pro forma basis (including with respect to periods prior to
the Closing Date), the fixed charge coverage ratio for the immediately preceding
12 consecutive month period ending on the last day of the fiscal month prior to
the date of such payment or transaction for which Exit Agent has received
financial statements shall be at least 1.10 to 1.00, and

 

8



--------------------------------------------------------------------------------

  

(2) the Excess Availability during the immediately preceding 30 consecutive day
period on a pro forma basis shall have been not less than 15% of the Maximum
Credit, and after giving effect to the payment or transaction, on a pro forma
basis using the most recent calculation of the Borrowing Base immediately prior
to any such payment, the Excess Availability shall be not less than 15% of the
Maximum Credit,

 

(iii) receipt by Exit Agent of a certificate of an authorized officer of the
Borrower Representative certifying as to compliance with the preceding clauses
and demonstrating (in reasonable detail) the calculations required thereby (the
“Payment Conditions Certificate”)

Events of Default:   

Substantially as provided in the DIP ABL Credit Agreement, subject to the
modifications and exceptions and such other events of default consistent with
the Documentation Principles and as may be deemed appropriate by Exit Agent,
consistent with the Documentation Principles, including, but not limited to, the
following:

 

(a) any failure by Borrowers or Guarantors to observe or perform any of the
material terms or conditions of any material order, stipulation, or other
arrangement entered by or with the Bankruptcy Court in the Chapter 11 Cases or
otherwise under or in connection with the Plan; or

 

(b) any material provision of the Confirmation Order (as defined below) shall be
vacated, reversed or stayed or modified or amended, without the consent of
Agent.

Waivers:    Substantially as provided in the DIP Credit Agreement (other than
bankruptcy related provisions that are no longer applicable for an exit
facility). Conditions Precedent to All Borrowings:    The conditions to all
Revolving Loans and LCs will consist of (a) prior written notice of the request
for the Revolving Loan or LC in accordance with the procedures set out in the
Exit Loan Documents (which shall be substantially consistent with the DIP ABL
Credit Agreement), (b) the accuracy of representations and warranties in the
Exit Loan Documents (which shall be consistent with the Documentation
Principles) in all material respects (except where qualified by materiality,
then just the accuracy thereof), (c) the absence of any default or event of
default at the time of, and after giving effect to the making of the Revolving
Loan or the issuance (or amendment or extension) of the LC, and (d) after giving
effect to the requested Revolving Loan or LC, the outstanding Revolving Loans
and LCs will not exceed the lesser of the Maximum Credit or the Borrowing Base
as then in effect. Conditions Precedent to Initial Borrowings:    The closing of
the Exit ABL Credit Facility will be subject to the satisfaction or written
waiver, in a manner reasonably acceptable to Exit Agent of the following
conditions precedent:

 

9



--------------------------------------------------------------------------------

  

(a) Exit Agent shall have received a certified copy of the order confirming the
Plan in the Chapter 11 Cases (the “Confirmation Order”), which order shall be in
form and substance satisfactory to Exit Agent, entered by the U.S. Bankruptcy
Court after due notice to all creditors and other parties-in-interest and as
entered on the docket of the Clerk of such Bankruptcy Court, and there shall be
no appeal or other contest or certiorari proceeding taken or pending with
respect to such order and the time to appeal or contest such order shall have
expired and such Confirmation Order shall be in full force and effect and shall
not have been modified, reversed, stayed or vacated. Exit Agent shall have
received all information as to the amounts of significant administrative
expenses, priority tax claims, and reclamation claims arising in the Chapter 11
Cases which are to be paid at closing or to the extent to remain outstanding
after closing are in the amounts set forth in the projections received by Exit
Agent prior to the date hereof;

 

(b) the Plan and any amendments thereto shall be in form and substance
satisfactory to Agent. The Plan shall be substantially consummated and effective
concurrently with the closing of the Exit ABL Credit Facility and all agreements
and undertakings of the parties thereunder to be performed by such time shall
have been satisfied and performed or waived in writing and the Confirmation
Order shall be final, valid, subsisting and continuing and all conditions
precedent to the effectiveness of the Plan shall have been fulfilled. No motion,
action or proceeding shall be pending against a Borrower or Guarantor by any
creditor or other party-in-interest in the Bankruptcy Court or any other court
of competent jurisdiction which adversely affects or may reasonably be expected
to adversely affect the Plan in any material respect, the post-consummation
business of any Borrower or Guarantor in any material respect or the Credit
Facility;

 

(c) receipt by Exit Agent, each in form and substance satisfactory to Exit
Agent, of (i) projected monthly balance sheets, income statements, statements of
cash flows and availability of Borrowers and Guarantors for the period through
the end of the Exit ABL Credit Facility, in each case as to the projections,
with the results and assumptions set forth in all of such projections in form
and substance reasonably satisfactory to Exit Agent, and an opening pro forma
balance sheet for Borrowers and Guarantors in form and substance satisfactory to
Agent, (ii) any updates or modifications to the projected financial statements
of Borrowers and Guarantors previously received by Exit Agent, in each case in
form and substance reasonably satisfactory to Exit Agent, (iii) copies of
satisfactory interim unaudited financial statements for each month ended since
the last audited financial statements for which financial statements are
available; and (iv) such other items or documents as may be reasonably required
by Exit Agent in connection with its due diligence;

 

(d) the pro forma capital and ownership structure of the Loan Parties and the
Loan Parties’ organizational documents and shareholder arrangements shall be
substantially as described in the Plan and the Disclosure Statement related
thereto, in each case as the same will exist after giving effect to the
consummation of the transactions contemplated by the Exit ABL Credit Agreement;

 

10



--------------------------------------------------------------------------------

  

(e) Exit Agent shall have received a customary certificate from the chief
financial officer of Parent certifying that the Loan Parties, taken as a whole
and after giving effect to the transactions contemplated by the Exit ABL Credit
Agreement to occur at closing, are solvent.

 

(f) execution and delivery of the Exit Credit Agreement, all Exit Loan Documents
and the Intercreditor Agreement by the parties thereto and including: (i)
customary legal opinions, (ii) customary evidence of authority from each Loan
Party, (iii) customary officer’s certificates from each Loan Party, (iv) good
standing certificates (to the extent applicable) in the respective jurisdictions
of organization of each Loan Party, (v) lien searches with respect to each Loan
Party, (vi) UCC financing statements for each Loan Party, (vii) evidence of
insurance coverage and lender’s loss payable endorsements as to casualty
insurance, and (viii) security and pledge agreements consistent with this Exit
Term Sheet. Exit Agent, for the benefit of itself, the Exit Lenders, Issuing
Bank and bank product providers, shall have first priority (subject to certain
specified permitted liens), perfected security interests in and liens upon the
ABL Priority Collateral and second priority (subject to certain specified
permitted liens), perfected security interests in and liens upon, the Term Loan
Priority Collateral (subordinate only to the security interests and liens under
the Term Loan Facility) and Exit Agent shall have received such evidence of the
foregoing as it requires and none of the Collateral shall be subject to any
other pledges, security interests, mortgages or assignments as security, except
for liens permitted under the Exit Loan Documents;

  

(g) execution and delivery of all consents, waivers, acknowledgments and other
agreements from third persons that Exit Agent may reasonably deem necessary or
desirable, in connection with the grant to Exit Agent, for the benefit of itself
and the other secured Exit Lenders, of security interests and liens in the Exit
Collateral, in each case consistent with this Exit Term Sheet, together with a
lender’s loss payee endorsement in favor of Exit Agent as to casualty and
business interruption insurance;

 

(h) no material adverse change in the business, operations, financial condition
or assets of the Company and its subsidiaries, taken as a whole, shall have
occurred since a date to be mutually agreed upon between Exit Agent and the
Company (provided, that, the commencement of the Chapter 11 Cases shall not be
deemed to be a material adverse change for this purpose);

 

(i) The absence of any (i) change, event, development, circumstance or
information that calls into question in any material respect the Projections
supplied to Wells Fargo prior to the date hereto or any of the material
assumptions on which the Projections were prepared and (ii) adverse information
or other matter adversely affecting the Loan Parties or that is materially
inconsistent with any information or other matter disclosed to DIP Agent prior
to the date hereof;

 

(j) no defaults or events of default on the closing date under any of the Exit
Loan Documents or on any other debt or any material contract of Loan Parties
shall exist;

 

11



--------------------------------------------------------------------------------

  

(k) all costs, fees and expenses contemplated hereby due and payable on the
Closing Date to Exit Agent, Exit Arranger and Exit Lenders in respect of the
transactions shall have been paid; and

 

(l) No Revolving Loans (other than for existing outstanding Letters of Credit
under the DIP ABL Credit Agreement) will be requested in connection with the
closing of the Exit ABL Credit Facility, which condition can be waived by Exit
Agent and all Exit Lenders.

Assignments and Participations:    Each Exit Lender will be permitted to make
assignments of its interest in the Exit ABL Credit Facility in a minimum amount
equal to $10,000,000 to other financial institutions approved by Exit Agent,
Issuing Banks, and the Company, which approval of the Company shall not be
unreasonably withheld, conditioned or delayed; provided, that, (a) the approval
of the Company shall not be required at any time that a default exists or has
occurred and is continuing, and (b) the approval of the Company shall not be
required in connection with assignments to other Exit Lenders, to any affiliate
of an Exit Lender, to any Approved Fund, or for any participation. No assignment
or participation may be made to natural persons, any Loan Party or any of their
affiliates or subsidiaries, or any holder of any subordinated debt of a Loan
Party. Cost and Yield Protections:    Substantially as provided in the DIP ABL
Credit Agreement with modifications to be mutually agreed upon between the
Company and Exit Agent. Governing Law:    New York but excluding any principles
of conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the State of New York (other than certain
security documents that will be governed by local law as applicable or as the
parties may otherwise agree). Expenses, Waivers and Indemnity:    Substantially
as provided in the DIP ABL Credit Agreement.

This Summary of Principal Terms and Conditions is intended as a summary only and
does not reference all of the terms, conditions, representations, warranties,
covenants and other provisions which will be contained in the definitive
documentation for the Exit ABL Credit Facility and the transactions contemplated
hereby. It is not meant to be, nor shall it be construed as an attempt to
describe all of, or the specific phrasing for, the provisions of the
documentation. Rather, it is intended only to outline certain principal terms to
be included in the Exit Loan Documents. Such covenants, representations,
warranties and other provisions to the extent not addressed will be reasonably
acceptable to the Company and Wells Fargo. All references to Wells Fargo in this
Term Sheet include its successors and assigns and Well Fargo may designate one
of its affiliates or branches to act in its place in any of the roles for which
Wells Fargo is specified in this Term Sheet.

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

TO

TERM SHEET

Interest and Certain Fees

 

Interest Rate Options:   

Borrowers may elect that Revolving Loans bear (other than Swing Line Loans)
interest at a rate per annum equal to (a) the Base Rate plus the Applicable
Margin or (b) LIBOR plus the Applicable Margin. Swing Line Loans will bear
interest at a rate per annum equal to the Base Rate plus the Applicable Margin.

 

As used herein:

 

“Applicable Margin” means a percentage determined in accordance with the pricing
grid attached hereto as Schedule 2 to Exhibit A.

 

“Base Rate” shall have the meaning set forth in the DIP ABL Credit Agreement.

 

“LIBOR Rate” shall have the meaning set forth in the DIP ABL Credit Agreement.
The LIBOR Rate shall be available for interest periods of one, two, three or six
months.

 

Interest rate reference terms will be subject to customary provisions, including
applicable reserve requirements, limits on the number of outstanding Revolving
Loans for which interest is based on LIBOR and minimum amounts of Revolving
Loans for which interest is based on LIBOR.

Unused Line Fee:    Borrowers shall pay to Exit Agent, for the account of Exit
Lenders, an unused line fee calculated at .50% per annum until the last day of
the first full month after closing and adjusted thereafter every month to an
amount equal to .50% per annum if the average outstanding Revolving Loans and
LCs during the immediately preceding month are less than 50% of the Maximum
Credit and .375% per annum if the average outstanding Revolving Loans and LCs
during the immediately preceding month are equal to or greater than 50% of the
Maximum Credit, multiplied by the difference between the Maximum Credit and the
average outstanding Revolving Loans and LCs during the immediately preceding
month, payable monthly in arrears. Swing Line Loans will not be considered in
the calculation of the Unused Line Fee. Letter of Credit Fees:    Borrowers
shall pay to Exit Agent, for the account of Exit Lenders, on the daily undrawn
balance of LCs, a letter of credit fee which shall accrue at a per annum rate
equal to the Letter of Credit Usage Applicable Margin (as such term is defined
in Schedule 2) times the daily undrawn amount of all outstanding LCs, payable
monthly in arrears. In addition, Borrowers shall pay issuance, arranging and
other fees of the Issuing Bank substantially as provided in the DIP ABL Credit
Agreement.



--------------------------------------------------------------------------------

Default Rate:    Substantially as provided in the DIP Credit Agreement.
Appraisal and Field Examination Expenses:    Borrowers shall be required to pay
(a) a fee of $1,000 per day, per examiner, plus out-of-pocket expenses for each
field examination of the Loan Parties performed by personnel, employed by Exit
Agent, (b) if implemented, a fee of $1,000 per day, per person plus
out-of-pocket expenses for the establishment of electronic collateral reporting,
and (c) the actual fees or charges paid or incurred by Exit Agent (but in no
event less than a charge of $1,000 per day, per person) plus out-of-pocket
expenses, if it elects to employ the services of one or more third persons to
perform field examinations or to appraise the Collateral or any portion thereof,
subject to the limitations set forth in the Term Sheet. Rate and Fee Basis;
Payment Dates:    All per annum rates and fees will be computed on basis of
actual days elapsed over a 360 day year (or 365 or 366 days, as the case may be,
in the case of Revolving Loans for which the Base Rate is used). In the case of
Revolving Loans for which LIBOR is used, interest is payable on the last day of
each relevant interest period or in the case of an interest period longer than 3
months, then within 3 months, in arrears, and in the case of Revolving Loans for
which the Base Rate is used, interest is payable monthly in arrears.



--------------------------------------------------------------------------------

SCHEDULE 2

TO

TERM SHEET

Revolving Loan Applicable Margin

 

Tier    Monthly Average Excess Availability   

Applicable LIBOR

Margin

  

Applicable

Base Rate Margin

1    Equal to or greater than 60% of the Maximum Credit    2.00%    1.00% 2   
Greater than or equal to 30% of the Maximum Credit but less than 60% of the
Maximum Credit    2.25%    1.25% 3    Less than 30% of the Maximum Credit   
2.50%    1.50%

The Applicable Margin for the interest rates shall be the applicable percentage
calculated based on the percentage set forth in Tier 1 of the chart above until
the last day of the first full month after the Closing Date. The interest rates
will be adjusted every month thereafter based on the chart above.

The Applicable Margin shall be calculated and established once every month,
effective as of the first day of such month and shall remain in effect until
adjusted thereafter as of the last day of the month at the end of such month.

The term “Applicable Margin” as used in the Term Sheet means, at any time
(subject to the paragraph above), (a) as to Revolving Loans for which interest
is calculated based on the Base Rate, the Applicable Base Rate Margin as set
forth above, and (b) as to Revolving Loans for which interest is calculated
based on LIBOR, the Applicable LIBOR Margin as set forth above.

The term “Monthly Average Excess Availability” shall mean, at any time, the
daily average of the aggregate amount of the Excess Availability for the
immediately preceding month, commencing on the first day of such month.



--------------------------------------------------------------------------------

Letter of Credit Usage Applicable Margin

 

Tier    Monthly Average Excess Availability   

Applicable LIBOR

Margin

1    Equal to or greater than 60% of the Maximum Credit    2.00% 2    Greater
than or equal to 30% of the Maximum Credit but less than 60% of the Maximum
Credit    2.25% 3    Less than 30% of the Maximum Credit    2.50%

The Letter of Credit Usage Applicable Margin for the interest rates shall be the
applicable percentage calculated based on the percentage set forth in Tier 1 of
the chart above until the last day of the first full month after the Closing
Date. The interest rates will be adjusted every month thereafter based on the
chart above.

The Letter of Credit Usage Applicable Margin shall be calculated and established
once every month, effective as of the first day of such month and shall remain
in effect until adjusted thereafter as of the last day of the month at the end
of such month.

The term “Letter of Credit Usage Applicable Margin” as used in the Term Sheet
means, at any time (subject to the paragraph above), as to Letter of Credit
Usage for which interest is calculated based on the Applicable LIBOR Margin as
set forth above.



--------------------------------------------------------------------------------

SCHEDULE 3

TO

TERM SHEET

Additional Fees

 

Exit Facility Fee:    Borrowers shall pay to Exit Agent a, Exit Facility Fee in
an amount equal to $850,000, for its own account and for the account of other
Exit Lenders in accordance with the agreements among them (as applicable), which
facility fee will be fully earned and due and payable in full in cash upon the
Closing Date.



--------------------------------------------------------------------------------

LOGO [g188517wellsfargo.jpg]    CONFIDENTIAL

WELLS FARGO BANK, NATIONAL ASSOCIATION

1100 Abernathy Road, Suite 1600

Atlanta, Georgia 30328

April 29, 2016

Seventy Seven Energy Inc.

777 N.W. 63rd Street

Oklahoma City, Oklahoma 73116

Attention: Cary D. Baetz

 Chief Financial Officer

Joinder Agreement to

$100,000,000 Senior Secured Asset-Based DIP and $100,000,000 Exit Revolving Loan

Facility Commitment Letter

Ladies and Gentlemen:

Reference is hereby made to the $100,000,000 Senior Secured Asset-Based DIP and
$100,000,000 Exit Revolving Loan Facility Commitment Letter and the Annexes,
Exhibits and Schedules attached thereto (collectively, and as in effect on the
date hereof, the “Commitment Letter”), a copy of which is attached hereto as
Annex A, from Wells Fargo Bank, National Association (“Wells Fargo”) addressed
to Seventy Seven Energy Inc. (the “Company” or “you”). This joinder agreement
(this “Joinder Agreement”) sets forth the agreement of the Company, Wells Fargo
and Bank of America, N.A. (the “Additional Commitment Party”) regarding the
joinder of the Additional Commitment Party to provide a portion of the
commitments under the Commitment Letter in respect of the DIP ABL Credit
Facility and the Exit ABL Credit Facility. Capitalized terms used in this
Joinder Agreement but not defined herein shall have the respective meanings
assigned to such terms in the Commitment Letter.

1. Commitments. The Additional Commitment Party is pleased to commit to provide
on a several, but not joint, basis the percentage of the entire principal amount
of each Credit Facility as set forth on Schedule 1 for the Additional Commitment
Party, in each case subject to and on the terms and conditions set forth in the
Commitment Letter, and the parties hereto agree that the percentage of the
commitments, facility closing fees and economics of each of the Lenders with
respect to each Credit Facility after giving effect to this Joinder Agreement
are set forth on Schedule 1 (it being understood for the avoidance of doubt
that, unless otherwise agreed to by the Company and Wells Fargo, the Company
shall be required to pay only the fees set forth in the Commitment Letter and
the Fee Letter in accordance with the terms thereof).



--------------------------------------------------------------------------------

2. Agreement of Additional Commitment Party to Be Bound, Titles, Etc. Solely
with respect to the Credit Facilities, the Additional Commitment Party agree to
be and shall become and be bound by the terms and conditions, subject to all
commitments and obligations, and entitled to all of the rights and benefits of
Wells Fargo (in its capacity as an arranger and bookrunner under the Commitment
Letter) and as a “Lender” under the Commitment Letter, in each case as if the
Additional Commitment Party was originally a party thereto; provided it is
hereby agreed and understood that notwithstanding anything to the contrary
contained in the Commitment Letter or this Joinder Agreement, Wells Fargo shall
continue to act as the sole and exclusive administrative agent and collateral
agent and a joint lead arranger and joint bookrunner for each of the Credit
Facilities. The Additional Commitment Party shall receive the titles of joint
lead arranger and joint bookrunner and either syndication agent or documentation
agent for each of the Credit Facilities. It is further understood and agreed
that in any offering and marketing material and presentations, including
confidential information memoranda to be used in connection with the syndication
of the Credit Facilities, Wells Fargo’s name will appear on the left-hand side
and the Additional Commitment Party’s name will appear on the immediate right of
Wells Fargo’s name and shall hold the roles and have the responsibilities
customarily associated with such placements. It is further understood that,
other than as contemplated by the Commitment Letter (as amended by this Joinder
Agreement), and as otherwise agreed to by the Company and Wells Fargo, no other
titles may be given, or compensation paid, to lenders in respect of the Credit
Facilities.

3. Management of Syndication. Notwithstanding anything herein, in the Commitment
Letter, or the Fee Letter to the contrary, the parties hereto agree that, as
between Wells Fargo and the Additional Commitment Party, Wells Fargo (and not
the Additional Commitment Party), shall manage all aspects of the syndication
(including decisions as to the selection of prospective lenders to be
approached, when they will be approached when the lenders’ commitments will be
accepted, which lenders will participate, the allocation of the commitments
among the lenders and the amount and distribution of fees among the lenders).

4. Miscellaneous.

(a) The Additional Commitment Party hereby acknowledges that it has,
independently and without reliance upon Wells Fargo or any of its respective
affiliates, or any of its respective officers, directors, employees, agents,
advisors or representatives, and based on such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into these commitments and to join as a party to the Commitment Letter as set
forth herein.

(b) This Joinder Agreement may not be amended, modified or waived, except by an
instrument in writing signed by each of the parties hereto; provided that
notwithstanding anything to the contrary herein, this Joinder Agreement may be
amended with the consent of only Wells Fargo and the Company in order to add
additional Commitment Parties and accordingly reduce the commitments of the
Lenders; and provided further, that any amendment hereafter of the Commitment
Letter shall be binding upon the Additional Commitment Party only with its
written consent. This Joinder Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Joinder Agreement by facsimile
transmission or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

5. This Joinder Agreement (including, for the avoidance of doubt, all of the
terms of the Commitment Letter incorporated by reference herein) is the only
agreement that has been entered into between the Company and the Additional
Commitment Party with respect to the Credit Facilities and sets forth the entire
understanding of the parties with respect thereto, and supersedes and replaces
any prior commitment letter delivered by the Additional Commitment Party with
respect to the Credit Facilities. Following the execution and delivery of this
Joinder Agreement by each of the parties hereto, the Commitment Letter and this
Joinder Agreement shall be construed as a single instrument to the extent
necessary to give effect to the provisions hereof.

6. SECTIONS 9 AND 10 OF THE COMMITMENT LETTER ARE HEREBY INCORPORATED HEREIN BY
REFERENCE AND SHALL APPLY HEREUNDER AS IF FULLY SET FORTH HEREIN.

7. Each party hereto agrees to maintain the confidentiality of this Joinder
Agreement and the terms hereof, in accordance with the confidentiality and
disclosure provisions set forth in Section 6 of the Commitment Letter and the
Additional Commitment Party agree to be bound by Section 6 of the Commitment
Letter to the same extent as Wells Fargo thereunder.

8. Without limiting the provisions of the last paragraph of this Joinder
Agreement, each party hereto agrees that this Joinder Agreement shall remain in
full force and effect so long as the Commitment Letter remains in full force and
effect and will automatically terminate and be of no further force and effect,
solely as and to the extent the Commitment Letter terminates in accordance with
its terms. For the avoidance of doubt, the Additional Commitment Party shall
have the benefit of and shall be subject to any and all provisions of the
Commitment Letter that “survive” the expiration or termination of the Commitment
Letter. Except as expressly modified hereby, the Commitment Letter shall remain
in full force and effect.

9. Each party hereto agrees that this Joinder Agreement is not intended to, and
does not, confer upon any person other than the parties hereto (and the
Indemnified Persons) any rights or remedies hereunder.

If you are in agreement with the foregoing, please sign and return to Wells
Fargo the enclosed copy of this Joinder Agreement by no later than 5:00 p.m.
(Eastern time) on April [29], 2016, otherwise this Joinder Agreement shall
expire at such time. This Joinder Agreement shall become effective and the
undertaking of the parties thereunder shall become effective to the extent and
in the manner provided hereby on the date (a) the parties hereto deliver to the
Wells Fargo executed duplicate copies hereof and (b) the Company acknowledges
and approves in writing this Joinder Agreement.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Zachary S. Buchanan

Name: Zachary S. Buchanan Title: Authorized Signatory

 

Agreed and acknowledged as of the date first written above: SEVENTY SEVEN ENERGY
INC. By:  

/s/ Cary Baetz

Name: Cary Baetz Title: Chief Financial Officer and Treasurer BANK OF AMERICA,
N.A. By:  

/s/ Mark Porter

Name: Mark Porter Title: SVP

[Signature Page to Joinder Agreement - SSE Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE 1

DIP ABL CREDIT FACILITY COMMITMENTS

 

Commitment Party

   Commitment
Percentage     Commitment Amount  

Wells Fargo

     50.0 %    $ 50,000,000   

Bank of America

     50.0 %    $ 50,000,000   

EXIT ABL CREDIT FACILITY COMMITMENTS

 

Commitment Party

   Commitment
Percentage     Commitment Amount  

Wells Fargo

     50.0 %    $ 50,000,000   

Bank of America

     50.0 %    $ 50,000,000   



--------------------------------------------------------------------------------

Annex A

COMMITMENT LETTER